Exhibit 10.2

 

 

 

 

 

 

 

AMENDED AND RESTATED STOCK PURCHASE AGREEMENT

by and among

TRADESTAR SERVICES, INC.,

1297181 ALBERTA LTD.,

383210 ALBERTA LTD.,

DAVE HUNTER RESOURCES INC.,

BARRY AHEARN

and

DAVE HUNTER

Dated as of March 2, 2007


--------------------------------------------------------------------------------


 

ARTICLE I DEFINITIONS

2

 

 

ARTICLE II PURCHASE AND SALE OF THE STOCK; AMENDMENT AND RESTATEMENT OF ORIGINAL
PURCHASE AGREEMENT


8

 

2.1

Transfer of Stock by Sellers

8

 

2.2

Purchase Price

8

 

2.3

Payment of Management Bonus in respect of Management Services Previously
Rendered

8

 

2.4

Payment of Purchase Price

8

 

2.5

The Closing

9

 

2.6

Closing Deliveries by the Shareholders and the Sellers

9

 

2.7

Closing Deliveries by the Parent and the Purchaser

11

 

2.8

Amendment and Restatement of the Original Purchase Agreement

11

 

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE SELLERS AND THE SHAREHOLDERS

11

 

3.1

Organization and Qualification of the Company

12

 

3.2

Capitalization

12

 

3.3

Stock Ownership by Sellers

13

 

3.4

Authorization; Enforceability

13

 

3.5

No Conflict; Governmental Consents

13

 

3.6

Financial Statements and Undisclosed Liabilities

13

 

3.7

Labor Matters

14

 

3.8

Absence of Certain Changes or Events

14

 

3.9

Taxes

15

 

3.10

Material Contracts

17

 

3.11

Personal Property; Title to Property; Leases

19

 

3.12

Condition and Sufficiency of Tangible Assets

19

 

3.13

Licenses, Permits and Authorizations

20

 

3.14

Intellectual Property

20

 

3.15

Litigation; Compliance with Laws

21

 

3.16

Insurance

21

 

3.17

Employee Benefit Plans

22

 

3.18

Transactions with Affiliates

22

 

3.19

No Brokers or Finders

23

 

3.20

Accuracy of Information

23

 

3.21

Receivables; Payables

23

 

3.22

Environmental

23

 

3.23

Restrictions on Business Activities

24

 

3.24

Internal Controls

24

 

3.25

Absence of Certain Payments

25

 

3.26

Bank Accounts

25

 

3.27

Sellers’ Investment Representations

25

 


--------------------------------------------------------------------------------


 

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF PURCHASER AND THE PARENT

25

 

4.1

Organization and Authority

25

 

4.2

No Conflict; Governmental Consents

25

 

4.3

Financial Statements

26

 

4.4

No Brokers or Finders

26

 

4.5

Parent SEC Documents

26

 

4.6

Authorization; Enforceability

27

 

4.7

Absence of Certain Changes or Events

27

 

4.8

Taxes

28

 

4.9

Intellectual Property

28

 

4.10

Litigation; Compliance with Laws

29

 

4.11

Insurance

29

 

4.12

Restrictions on Business Activities

30

 

4.13

Internal Controls

30

 

4.14

U.S. Environmental Laws

30

 

4.15

Benefit Plans

31

 

4.16

Accuracy of Information

31

 

 

 

ARTICLE V COVENANTS OF THE SELLERS AND THE SHAREHOLDERS PRIOR TO CLOSING DATE

31

 

5.1

Access and Investigation

31

 

5.2

Operation of the Business of the Company prior to the Closing Date

31

 

5.3

Required Approvals

32

 

5.4

Notification

33

 

5.5

No Negotiations

33

 

 

 

ARTICLE VI COVENANTS OF THE PARENT AND THE PURCHASER PRIOR TO THE CLOSING DATE

33

 

 

ARTICLE VII CONDITIONS PRECEDENT

34

 

7.1

Conditions Precedent to the Parent’s and the Purchaser’s Obligation to Close

34

 

7.2

Conditions Precedent to the Sellers’ and the Shareholders’ Obligation to Close

35

 

 

 

ARTICLE VIII TERMINATION

36

 

8.1

Termination Events

36

 

8.2

Effect of Termination

37

 

 

 

ARTICLE IX TAX MATTERS

37

 

9.1

Liability for Transaction Taxes

37

 

 

 

ARTICLE X INDEMNIFICATION

37

 

10.1

Obligations of Sellers and Shareholders

37

 

10.2

Obligations of the Parent and the Purchaser

38

 

iii


--------------------------------------------------------------------------------


 

 

10.3

Procedure

38

 

10.4

Survival

39

 

10.5

Notice by Indemnifying Party

39

 

10.6

Indemnity Threshold and Cap

39

 

10.7

Exclusive Remedy

40

 

10.8

Set-Off

40

 

10.9

Mitigation

40

 

 

 

ARTICLE XI

40

 

11.1

Requirement for Personal Information

40

 

11.2

Confidentiality Obligation

40

 

11.3

Pre-Closing Use of Personal Information

41

 

11.4

Post-Closing Use of Disclosed Personal Information

41

 

 

 

ARTICLE XII GENERAL

41

 

12.1

Amendments; Waivers

41

 

12.2

Schedules; Exhibits; Integration

41

 

12.3

Governing Law

41

 

12.4

No Assignment

41

 

12.5

Headings

41

 

12.6

Counterparts

42

 

12.7

Publicity and Reports

42

 

12.8

Parties in Interest

42

 

12.9

Notices

42

 

12.10

Remedies; Waiver

43

 

12.11

Attorney’s Fees

43

 

12.12

Severability

43

 

12.13

Entire Agreement

44

 

12.14

Time is of the Essence

44

 

12.15

Arbitration

44

 

12.16

Expenses

44

 

12.17

Further Assurances

44

 

12.18

Confidentiality

44

 

iv


--------------------------------------------------------------------------------


AMENDED AND RESTATED STOCK PURCHASE AGREEMENT

This Amended and Restated Stock Purchase Agreement is entered into as of March
2, 2007 by and among (i) TRADESTAR SERVICES, INC., a Nevada corporation (the
“Parent”); (ii) 1297181 ALBERTA LTD., a corporation organized and existing under
the laws of Alberta, Canada and a wholly-owned subsidiary of the Parent (the
“Purchaser”); (iii) 383210 ALBERTA LTD., a corporation organized and existing
under the laws of Alberta, Canada; and DAVE HUNTER RESOURCES INC., a corporation
organized and existing under the laws of Alberta, Canada, each a holder of
capital stock of the Company (each individually a “Seller” and collectively, the
“Sellers”); and (iv) BARRY AHEARN and DAVE HUNTER, residents of Sylvan Lake and
Ardrossan, Canada, respectively, and holders of all of the issued and
outstanding capital stock of the Sellers (each individually a “Shareholder” and
collectively, the “Shareholders”).  The Parent, the Purchaser, the Sellers and
the Shareholders are each a “party” and together are “parties” to this
Agreement.

R E C I T A L S

WHEREAS, the Parent, the Sellers and the Shareholders are parties to that
certain Stock Purchase Agreement, dated as of February 2, 2007, as amended by
that certain Letter Agreement, dated February 28, 2007 (as amended, the
“Original Purchase Agreement”);

WHEREAS, pursuant to Section 12.4 of the Original Purchase Agreement, the Parent
is entitled to assign the Original Purchase Agreement or any or all of its
rights and/or obligations thereunder to a wholly-owned subsidiary, provided that
such subsidiary agrees to become jointly and severally liable with the Parent,
as a principal and not as a surety, with respect to all of the obligations of
the Parent under the Original Purchase Agreement;

WHEREAS, the Purchaser desires to become a party to this Agreement and the
Parent desires to assign the Original Purchase Agreement and its rights and
obligations thereunder to the Purchaser;

WHEREAS, the parties desire to amend and restate the Original Purchase Agreement
in its entirety as set forth herein to reflect the joinder of the Purchaser to
this Agreement and other agreed upon changes to the Original Purchase Agreement;

WHEREAS, as of the date hereof, the Sellers own 100% of the Stock (as defined
below) of Decca Consulting Ltd., a corporation organized and existing under the
laws of Alberta, Canada (the “Company”);

WHEREAS, the Sellers desire to sell, and the Purchaser desires to buy, all of
the Stock for the consideration described herein; and

WHEREAS, the parties desire to make certain representations, warranties,
covenants and agreements in connection with the sale of all of the Stock and
also to prescribe various conditions to such sale.

A G R E E M E N T

NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, and intending to be legally bound the parties agree as
follows:


--------------------------------------------------------------------------------


ARTICLE I

DEFINITIONS

 

For all purposes of this Agreement, except as otherwise expressly provided,

(a)           the terms defined in this Article I have the meanings assigned to
them in this Article I and include the plural as well as the singular,

(b)           all accounting terms not otherwise defined herein have the
meanings assigned under GAAP,

(c)           all references in this Agreement to designated “Articles,”
“Sections” and other subdivisions are to the designated Articles, Sections and
other subdivisions of the body of this Agreement,

(d)           pronouns of either gender or neuter shall include, as appropriate,
the other pronoun forms, and

(e)           the words “herein,” “hereof” and “hereunder” and other words of
similar import refer to this Agreement as a whole and not to any particular
Article, Section or other subdivision.

As used in this Agreement and the Disclosure Schedules delivered pursuant to
this Agreement, the following definitions shall apply:

“2006 Payables” means the trade accounts payable and outstanding bank borrowings
from Toronto-Dominion of the Company as of the close of business on December 31,
2006 as reflected on the December 2006 Balance Sheet.

“2006 Receivables” means the trade accounts receivable of the Company as of the
close of business on December 31, 2006 as reflected on the December 2006 Balance
Sheet.

“AAA Rules” has the meaning set forth in Section 12.15.

“Action” means any action, complaint, claim, charge, petition, investigation,
suit or other proceeding, whether civil or criminal, in law or in equity, or
before any mediator, arbitrator or Governmental Entity.

“Affiliate” means with respect to any specified Person, any other Person that
directly, or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, such specified Person.

“Agreement” means this Amended and Restated Stock Purchase Agreement, as amended
or supplemented, together with all schedules attached or incorporated by
reference.

“Approval” means any approval, authorization, consent, qualification or
registration, or any waiver of any of the foregoing, required to be obtained
from, or any notice, statement or other communication required to be filed with
or delivered to, any Governmental Entity or any other Person.

“Assets” has the meaning set forth in Section 3.11(c).

“Benefit Plans” has the meaning set forth in Section 3.17.

2


--------------------------------------------------------------------------------


“Business” means the business of the Company, and shall be deemed to include any
of the following incidents of such business: income, cash flow, operations,
condition (financial or other), assets, anticipated revenues, prospects,
liabilities and personnel.

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by law to be closed in the City of
Houston, Texas.

“Cash Portion of the Purchase Price” has the meaning set forth in Section
2.4(x).

“Claim” has the meaning set forth in Section 10.3.

“Claim Notice” has the meaning set forth in Section 10.3.

“Closing” has the meaning set forth in Section 2.5.

“Closing Date” means the date of the Closing as set forth in Section 2.5.

“Company” has the meaning set forth on the Recitals to this Agreement.

“Company Financial Statements” means the unaudited balance sheets of the Company
as of May 31, 2005 and 2006, and December 31, 2006 (the “December 2006 Balance
Sheet”) and the related statements of income, changes in stockholders’ equity,
and cash flow for each of the foregoing fiscal years ended May 31, 2006 and the
seven (7) month period ended December 31, 2006 then ended, together with the
notice to reader letter pertaining to the financial statements for the years
ended May 31, 2005 and 2006.

“Consultant” or “Consultants” means any individual who is a consultant of the
Company or immediately prior to the Closing Date.

“Contract” means any agreement, contract, arrangement, bond, loan commitment,
franchise, indemnity, indenture, instrument, lease, license or understanding,
whether or not in writing.

“Decca Engineering” means Decca Engineering Ltd., a corporation organized and
existing under the laws of Alberta, Canada.

“December 2006 Balance Sheet” has the meaning given in the definition of Company
Financial Statements.

“DE Purchase Agreement” means that certain Agreement, dated June 1, 2005, by and
between the Company and Decca Engineering.

“Disclosed Personal Information” means any Personal Information intentionally or
unintentionally disclosed by the Company, the Sellers or the Shareholders to the
Parent or the Purchaser or their respective agents, contractors or advisors in
connection with the transactions contemplated herein.

“Encumbrance” means any claim, charge, easement, encumbrance, lease, covenant,
security interest, lien, option, pledge, rights of others, or restriction
(whether on voting, sale, transfer, disposition or otherwise), whether imposed
by agreement, understanding, law, equity or otherwise, except for any
restrictions on transfer generally arising under any applicable federal, or
state or provincial securities law.

“Environmental Defect” shall mean a condition with respect to the Assets that
constitutes a violation of Environmental Law; provided that an Environmental
Defect shall not be deemed to exist for

3


--------------------------------------------------------------------------------


the purposes of this Agreement unless the estimated Lowest Cost Response for
remedying such Environmental Defect exceeds $25,000.

“Environmental Laws” means all applicable statutes, regulations, ordinances,
by-laws, and codes and all international treaties and agreements, now in
existence in Canada (whether federal, provincial or municipal) relating to the
protection and preservation of the environment, occupational health and safety,
product safety, product liability or Hazardous Substances, including, without
limitation, the Environmental Protection and Enhancement Act (Alberta), and the
Canadian Environmental Protection Act.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the related regulations and published interpretations.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

“GAAP” means generally accepted accounting principles in the United States, as
in effect from time to time.

“Governmental Entity” means any government or any agency, bureau, board,
commission, court, department, official, political subdivision, tribunal or
other instrumentality of any government, whether federal, state, provincial,
municipal or local, domestic or foreign.

“Hazardous Substance” means, collectively, any contaminant (as defined in the
Environmental Protection and Enhancement Act (Alberta)), toxic substance (as
defined in the Canadian Environmental Protection Act), dangerous goods (as
defined in the Transportation of Dangerous Goods Act (Canada) or pollutant or
any other substance that when released to the natural environment is likely to
cause, at some immediate or future time, material harm or degradation to the
natural environment or material risk to human health.

“Indemnified Party” has the meaning set forth in Section 10.3.

“Indemnifying Party” has the meaning set forth in Section 10.3.

“Intellectual Property” has the meaning set forth in Section 3.14(a).

“IRS” means the US Internal Revenue Service.

“Knowledge of the Parent and the Purchaser” or “Known to the Parent and the
Purchaser” or any permutation thereof shall mean, with respect to (i) the
Parent, the actual knowledge (without investigation) of any of the directors of
the Parent or the Chief Executive Officer of the Parent; and (ii) the Purchaser,
the actual knowledge (without investigation) of any of the directors of the
Purchaser (excluding Stuart M. Olley) or the Chief Executive Officer of the
Purchaser

“Knowledge of the Sellers and the Shareholders” or “Known to the Sellers and the
Shareholders” or any permutation thereof shall mean, with respect to the Sellers
and the Shareholders, the actual knowledge (without investigation) of any of
officers, directors or key employees of the Sellers or the Shareholders.

“Law” means any constitutional provision, statute or other law, rule,
regulation, or interpretation of any Governmental Entity and any Order.

4


--------------------------------------------------------------------------------


“Leased Real Property” has the meaning set forth in Section 3.11(a).

“Loss” means any action, cost, damage, disbursement, expense, liability, loss,
deficiency, diminution in value, obligation, penalty or settlement of any kind
or nature, whether foreseeable or unforeseeable, including but not limited to,
interest or other carrying costs, penalties, legal (on a solicitor and client
basis), accounting and other professional fees and expenses incurred in the
investigation, collection, prosecution and defense of claims and amounts paid in
settlement, that may be imposed on or otherwise incurred or suffered by the
specified Person.

“Lowest Cost Response” shall mean the response required or allowed under
Environmental Laws that addresses the condition present at the lowest cost
(considered as a whole taking into consideration any material negative impact
such response may have on the operations of the relevant assets and any
potential material additional costs or liabilities that may likely arise a
result of such response) as compared to any other response that is consistent
with Environmental Laws.

“Management Bonus” has the meaning set forth in Section 2.3.

“Material Adverse Effect” means, with respect to any Person, (i) a material
adverse effect on the condition (financial or otherwise), business, prospects,
assets, liabilities, or results of operations of such Person in an amount
individually or in the aggregate equal to or greater than $100,000; or (ii) a
material adverse effect on the ability of such Person to consummate the
transactions contemplated by this Agreement.

“Material Contract” means any Contract deemed material by Section 3.10.

“Net Accounts Receivable Amount” means an amount equal to the sum (i) all of the
2006 Receivables collected by the Company from the period of January 1, 2007
until the second (2nd) anniversary of the Closing Date minus (ii) all of the
2006 Payables paid by the Company from the period of January 1, 2007 until the
second (2nd) anniversary of the Closing Date and minus (iii) an amount equal to
the Canadian income tax liability attributable to the period from June 1, 2006
through December 31, 2006 that is to be included in the income tax return filed
by the Company for the period ending on the Closing Date, as calculated by the
auditors of the Parent, acting reasonably.

“Note” and “Notes” has the meaning set forth in Section 2.4(y).

“Note Portion of the Purchase Price” has the meaning set forth in Section
2.4(y).

“Order” means any decree, injunction, judgment, order, ruling, assessment or
writ of any Governmental Entity.

“Original Purchase Agreement” has the meaning set forth in the Recitals to this
Agreement.

“Parent” has the meaning set forth in opening paragraph to this Agreement.

“Parent Financial Statements” means the (a) audited consolidated balance sheets
of the Parent as of December 31, 2003, 2004 and 2005, and the related audited
consolidated statements of income, changes in stockholders’ equity, and cash
flow for each of the fiscal years then ended, together with the auditor’s report
pertaining to such financial statements of Gordon Hughes & Banks, independent
certified public accountants; and (b) unaudited consolidated balance sheet of
the Parent as of September 30, 2006

5


--------------------------------------------------------------------------------


(the “Parent Interim Balance Sheet”) and the related unaudited consolidated
statement of income for the nine (9) months then ended.

“Parent Interim Balance Sheet” has the meaning set forth in the definition of
Parent Financial Statements.

“Parent Intellectual Property” has the meaning set forth in Section 4.9(a).

“Parent/Purchaser Indemnified Party” has the meaning set forth in Section 10.1.

“Parent/Purchaser Indemnifying Party” and “Parent/Purchaser Indemnifying
Parties” has the meaning set forth in Section 10.2.

“Parent/Purchaser’s Advisors” has the meaning set forth in Section 5.1.

“Parent SEC Documents” has the meaning set forth in Section 4.5(a).

“Parent Shares” mean shares of common stock, par value $0.001 per share, of the
Parent.

“Permit” means any license, permit, franchise, certificate of authority, or
order, or any waiver of the foregoing, required to be issued by any Governmental
Entity.

“Permitted Encumbrances” means (i) Encumbrances for Taxes, assessments and
governmental charges not yet due and payable or the validity of which are being
contested in good faith by appropriate proceedings; (ii) statutory liens arising
in the ordinary course of business relating to obligations as to which there is
no default on the part of the Company, excluding any mortgage; and (iii) the
Encumbrances listed on Schedule 1.3.

“Person” means an association, a corporation, an individual, a partnership, a
limited liability company, a trust or any other entity or organization,
including a Governmental Entity.

“Personal Information” means information about an identifiable individual, but
does not include an individual’s name, position name or title, business
telephone number, business address, business email or business fax number.

“Personal Property” has the meaning set forth in Section 3.11(a).

“Purchase Price” has the meaning set forth in Section 2.2.

“Purchaser” has the meaning set forth in the opening paragraph.

“Receivables Note” has the meaning set forth in Section 2.3.

“Registration Rights Agreement” has the meaning set forth in Section 2.6(j).

“Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration into the indoor
or outdoor environment, including, without limitation, the movement of Hazardous
Materials through air, soil, surface water, ground water, wetlands, land or
subsurface strata.

6


--------------------------------------------------------------------------------


“Representative” means with respect to a particular Person, any director,
officer, employee, agent, consultant, advisor, or other representative of such
Person, including legal counsel, accountants, and financial advisors.

“SEC” means the United States Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.

“Security Agreement” has the meaning set forth in Section 2.6(p).

“Seller” and “Sellers” has the meaning set forth in the opening paragraph.

“Seller/Shareholder Indemnified Party” has the meaning set forth in Section
10.2.

“Seller/Shareholder Indemnifying Party” and “Seller/Shareholder Indemnifying
Parties” have the meanings set forth in Section 10.1.

“Shareholder” and “Shareholders” has the meaning set forth in the opening
paragraph.

“Stock” means the issued and outstanding capital stock of the Company.

“Stock Portion of the Purchase Price” has the meaning set forth in Section
2.4(b).

“Subscription Agreement” has the meaning set forth in Section 2.6(c).

“Subsidiary” means, with respect to any Person, (a) any corporation 50% or more
of whose stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation have or might have voting power by reason of the happening of
any contingency) is at the time owned by such Person, directly or indirectly
through Subsidiaries; and (b) any partnership, limited liability company,
association, joint venture, trust or other entity in which such Person, directly
or indirectly through Subsidiaries, is either a general partner, has a 50% or
greater equity interest at the time or otherwise owns a controlling interest.

“Tax” (and, with correlative meaning, “Taxes”) means:  (i) any federal, state,
provincial, local or foreign income, gross receipts, windfall, profits, gains,
capital, capital stock, production, recapture, land transfer, severance,
property, production, sales, goods and services, harmonized sales, use, license,
excise, franchise, employment, payroll, workers compensation, withholding,
alternative or add-on minimum, ad valorem, value added, transfer, stamp, or
environmental tax, or any other tax, custom, duty, governmental fee or other
like assessment or charge of any kind whatsoever, including all employment
insurance, health insurance and government pension plan premiums or
contributions, together with any interest or penalty, addition to tax or
additional amount imposed by any governmental authority; and (ii) any liability
of the Company for the payment of amounts with respect to payments of a type
described in clause (i) as a result of being a member of an affiliated,
consolidated, combined or unitary group, or as a result of any obligation of the
Company under any Tax Sharing Arrangement or Tax Indemnity Agreement.

“Tax Act” means the Income Tax Act, R.S.C. 1985 (5th Supp.) c.1, as amended.

7


--------------------------------------------------------------------------------


“Tax Indemnity Agreement” means any written or unwritten agreement or
arrangement pursuant to which the Company may be required to indemnify or
reimburse another party for any liability relating to Taxes.

“Tax Return” means any return, report or similar statement required to be filed
with respect to any Tax (including any attached schedules), including any
information return, claim for refund, amended return or declaration of estimated
Tax.

“Tax Sharing Arrangement” means any written or unwritten agreement or
arrangement for the allocation or payment of Tax liabilities or payment for Tax
benefits with respect to a consolidated, combined or unitary Tax Return which
includes the Company.

“Threshold” has the meaning set forth in Section 10.6(a).

“Third Party Intellectual Rights” has the meaning set forth in Section 3.14(b).

“Toronto-Dominion” means The Toronto-Dominion Bank.

“U.S. Environmental Laws” shall mean all U.S. Laws relating to (a) the control
of any pollutant or protection of the air, water, land or protected species, (b)
solid, gaseous or liquid waste generation, handling, treatment, storage,
disposal or transportation and (c) the regulation of or exposure to hazardous
or toxic materials.

ARTICLE II
PURCHASE AND SALE OF THE STOCK; AMENDMENT AND RESTATEMENT OF ORIGINAL PURCHASE
AGREEMENT

2.1          Transfer of Stock by Sellers.  Subject to the terms and conditions
of this Agreement, the Sellers agree to sell and transfer all of the Stock and
deliver the certificates evidencing all of the Stock to the Purchaser at the
Closing, and the Purchaser will purchase all of the Stock from the Sellers at
the Closing.  The certificates will be properly endorsed for transfer to, or
accompanied by a duly executed stock powers in favor of, the Purchaser and
otherwise in a form acceptable for transfer on the books of the Company.

2.2          Purchase Price.  Subject to the terms and conditions of this
Agreement, the Purchaser agrees to purchase and acquire all of the Stock from
the Sellers for an aggregate purchase price of Cdn $5,500,000 (the “Purchase
Price”).

2.3          Payment of Management Bonus in respect of Management Services
Previously Rendered.  In consideration for past management services provided by
the Sellers, at the Closing, the Sellers shall cause the Company to declare and
pay a bonus to the Sellers in respect of management services previously rendered
in an aggregate amount equal to the Net Accounts Receivable Amount (the
“Management Bonus”), payment of which shall be satisfied by the delivery of one
(1) unsecured non-recourse promissory note to the Sellers in an original
principal amount equal to the Net Accounts Receivable Amount (the “Receivables
Note”), the Receivable Note being in a form mutually acceptable to the Parent
and the Sellers, acting reasonably.

2.4          Payment of Purchase Price.  Subject to the terms and conditions of
this Agreement, in reliance on the representations and warranties of the Sellers
and the Shareholders, and in consideration of the obligations of the Sellers and
the Shareholders herein, the Purchaser will pay the Purchase Price for all of
the Stock to the Sellers as follows:

8


--------------------------------------------------------------------------------


(a)         the aggregate sum of Cdn $4,050,000 in cash to the Sellers; and

(b)        414,286 Parent Shares to each Seller (the “Stock Portion of the
Purchase Price”).

In satisfaction of the Purchaser’s obligations under subsection (a) above, the
Sellers hereby direct the Purchaser, and the Purchaser hereby agrees to,:

(x)         pay Cdn $1,300,000 in cash to each Seller on the Closing Date by
wire transfer of immediately available funds to such account as shall have been
designated in writing by each Seller at least two (2) days prior to the Closing
(collectively, the “Cash Portion of the Purchase Price”); and

(y)        pay Cdn $1,450,000 in cash to the Parent in consideration of the
Parent for and on behalf of the Sellers issuing on the Closing Date two (2)
secured promissory notes made by the Parent each in the original principal
amount of Cdn $725,000 (each a “Note” and collectively, the “Notes”), with one
(1) Note in favor of each Seller (the “Note Portion of the Purchase Price”),
each Note being in a form mutually acceptable to the Parent, the Purchaser and
the Sellers, acting reasonably, and each Note secured by the Stock in accordance
with the terms of the Security Agreement.

In exchange for the consideration set forth in subsection (y) above, the Parent
agrees to issue the Notes to the Sellers at the Closing as set forth in
subsection (y) above.

2.5          The Closing.  Unless this Agreement shall have been terminated and
the transactions herein contemplated shall have been abandoned pursuant to
Article 8 and subject to the satisfaction or waiver of the conditions set forth
in Article 7, the closing of the transactions contemplated herein (the
“Closing”) shall take place at 10:00 a.m. on March 2, 2007 or on such other date
mutually agreed by the parties (the “Closing Date”) at the offices of Haynes and
Boone, LLP, legal counsel to the Parent and the Purchaser, located at 1221
McKinney Street, Suite 2100, Houston, Texas 77010, unless another date, time or
place is agreed to in writing by the parties hereto.  The Closing may, with the
consent of all parties, take place by delivering an exchange of documents by
facsimile transmission or electronic mail with originals to follow by overnight
mail service or courier.

2.6          Closing Deliveries by the Shareholders and the Sellers.  At the
Closing, against delivery of, among other things, the Purchase Price, the
Sellers and the Shareholders shall deliver or cause to be delivered to the
Parent and the Purchaser:

(a)         stock certificates evidencing all of the Stock duly endorsed in
blank, or accompanied by stock powers duly executed in blank, in a form
satisfactory to the Purchaser and the Parent;

(b)        each in form and substance satisfactory to the Purchaser and the
Parent in their reasonable discretion, all Approvals of all Governmental
Entities and officials which are necessary for the consummation of the
transactions contemplated by this Agreement and all third party consents and
estoppel certificates identified on Schedule 3.5;

(c)         a subscription agreement (a “Subscription Agreement”), in a form
mutually acceptable to the Parent and the Sellers, acting reasonably, relating
to the issuance of 414,286 Parent Shares pursuant to Section 2.4(b)  duly
executed by each Seller;

9


--------------------------------------------------------------------------------


(d)        all minute books, seals and other records of the Company;

(e)         certificate of status issued by the Alberta Corporate Registry,
dated not more than one (1) day prior to the Closing Date, attesting to the
incorporation and good standing of the Company as a corporation in its
jurisdiction of incorporation;

(f)         copies, certified by the Secretary or Assistant Secretary of the
Company as of the Closing Date, of the Articles of Incorporation of the Company,
and all amendments thereto;

(g)        copies, certified the by Secretary or Assistant Secretary of the
Company as of the Closing Date, of the Bylaws of the Company, and all amendments
thereto;

(h)        a release duly executed by the Sellers and the Shareholders in a form
mutually acceptable to the Purchaser, the Parent and the Sellers, acting
reasonably;

(i)          any Permits necessary to the operations of the Business amended to
adequately reflect any change of control or other amendment necessary to reflect
the sale of all of the Stock;

(j)          a Registration Rights Agreement by and among the Sellers and the
Parent providing for piggy-back registration rights for the Sellers, in a form
mutually acceptable to the Parent and the Sellers, acting reasonably (the
“Registration Rights Agreement”), duly executed by each Seller;

(k)         a duly executed resignation of each director and officer of the
Company;

(l)          a copy, certified as of the Closing Date by the Secretary or
Assistant Secretary of each Seller, of the resolutions of the Board of Directors
of each Seller authorizing such Seller’s execution, delivery and performance of
this Agreement, the consummation the transactions contemplated herein, and the
taking of all such other corporate action as shall have been required as a
condition to, or in connection with the consummation of the contemplated
transactions;

(m)        the consents of any Person required for the consummation by the
Sellers, the Company and the Shareholders of the transactions contemplated
hereby;

(n)           written evidence that the trademarks, service marks and tradenames
of the Company and all related Intellectual Property have been assigned to the
Purchaser as of the Closing Date, including without limitation to the assignment
of all trademarks, tradenames or other rights to use the name “Decca” necessary
to operate the business of the Company in the ordinary course and a Consent to
Use Name duly executed by Decca Engineering;

(o)           written evidence of (i) the declaration of the Management Bonus by
the Company and payment of the same with the issuance of the Receivables Note
and (ii) the fulfillment of the obligations of the Company set forth in Section
2.3;

(p)           a Pledge and Security Agreement by and among the Sellers, the
Parent and the Purchaser granting a security interest in the Stock to the
Sellers until the payment in full of the Notes, in a form mutually acceptable to
the Parent, the Purchaser and the Sellers, acting reasonably (the “Security
Agreement”), duly executed by each Seller; and

(q)           an Agreement to Rescind Shareholder Agreement by and among the
Company and the Sellers, pursuant to which that certain Shareholder Agreement,
dated October 24, 2003,

10


--------------------------------------------------------------------------------


entered into among the Company, Decca Engineering, Roger D. Gordon, and the
Shareholders, is terminated in full, duly executed by the Company and the
Sellers.

2.7          Closing Deliveries by the Parent and the Purchaser.  At the
Closing, against delivery of, among other things, stock certificate(s)
representing all of the Stock, the Parent and the Purchaser shall deliver to the
applicable Seller or Shareholder:

(a)         the Cash Portion of the Purchase Price by wire transfer in
immediately available funds to the bank accounts designated by the Sellers;

(b)        stock certificates evidencing the Stock Portion of the Purchase Price
(which the parties agree will be delivered to the Sellers as soon as reasonably
practicable following the Closing);

(c)         the Notes evidencing the Note Portion of the Purchase Price;

(d)        certificates of the Secretary of State and the taxing authorities of
the State of Nevada or other appropriate government authority, dated not more
than five (5) days prior to the Closing Date, attesting to the incorporation and
good standing of the Parent as a corporation in its jurisdiction of
incorporation, and to the payment of all state taxes due and owing thereby;

(e)         certificate of status issued by the Alberta Corporate Registry,
dated not more than one (1) day prior to the Closing Date, attesting to the
incorporation and good standing of the Purchaser as a corporation in its
jurisdiction of incorporation;

(f)            the Registration Rights Agreement duly executed by the Parent;

(g)           a copy, certified as of the Closing Date by the Secretary or
Assistant Secretary of the Parent, of resolutions of the Board of Directors of
the Parent authorizing the Parent’s execution, delivery and performance of this
Agreement, the consummation the transactions contemplated herein, and the taking
of all such other corporate action as shall have been required as a condition
to, or in connection with the consummation of the contemplated transactions;

(h)           a copy, certified as of the Closing Date by the Secretary or
Assistant Secretary of the Purchaser, of resolutions of the Board of Directors
of the Purchaser authorizing the Purchaser’s execution, delivery and performance
of this Agreement, the consummation the transactions contemplated herein, and
the taking of all such other corporate action as shall have been required as a
condition to, or in connection with the consummation of the contemplated
transactions; and

(i)            the Security Agreement, duly executed by the Parent and the
Purchaser.

2.8          Amendment and Restatement of the Original Purchase Agreement.  The
Parent, the Sellers and the Shareholders who are parties to the Original
Purchase Agreement agree that the Original Purchase Agreement is hereby amended
and restated in its entirety, and upon execution of this Agreement all rights
and obligations of the Parent, the Sellers and the Shareholders under the
Original Purchase Agreement shall be superseded by this Agreement.

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE SELLERS AND THE SHAREHOLDERS

 

11


--------------------------------------------------------------------------------


The Sellers and the Shareholders, jointly and severally, represent and warrant
to the Parent and the Purchaser as follows

3.1          Organization and Qualification of the Company.

(a)           The Company is a corporation duly incorporated, validly existing
and in good standing under the laws of the Province of Alberta.  The Company has
all necessary corporate power and authority to own, operate or lease the
properties and assets now owned, operated or leased by it and to carry on the
Business as it has been and is currently conducting.  The Company is duly
licensed or qualified to do business and is in good standing in each
jurisdiction in which the properties owned or leased by it or the operation of
the Business makes such licensing or qualification necessary.  Schedule 3.1
correctly lists with respect to the Company its jurisdiction of incorporation,
each jurisdiction in which it is qualified to do business as an extra-provincial
or a foreign corporation, and its directors and executive officers.  The Sellers
and the Shareholders have delivered to the Parent complete and correct copies of
the articles and bylaws of the Company as now in effect.

(b)        The Company owns all assets and rights necessary to conduct the
Business of the Company as presently conducted.  The Company has no
Subsidiaries.  Schedule 3.1 correctly lists all capital stock, partnership
interests, membership interests or other ownership interests that the Company
owns in any Person and all joint ventures that the Company is a party to.

(c)           The Company, the Sellers and the Shareholders are not
non-residents of Canada within the meaning of the Tax Act.

3.2          Capitalization.

 

(a)         The authorized capital of the Company consists of an unlimited
number of Class “A” Shares, an unlimited number of Class “B” Shares, an
unlimited number of Class “C” Shares, an unlimited number of Class “D” Shares,
an unlimited number of Class “E” Shares, an unlimited number of Class “F”
Shares, an unlimited number of Class “G” Shares, an unlimited number of Class
“H” Shares and an unlimited number of Class “I” Shares.  As of the date hereof,
99.9 Class “A” shares are issued and outstanding and each registered owner of
shares of Stock and the number of shares of Stock held by each registered owner
is set forth on Schedule 3.2.  Except as set forth on Schedule 3.2, there are no
shares of capital stock of the Company issued and outstanding.  All of the
shares of Stock have been duly authorized and validly issued and are fully paid
and non-assessable.  None of the shares of Stock was issued in violation of any
preemptive rights or is subject to any preemptive rights of any Person.  All of
the shares of Stock have been issued and granted in all material respects in
compliance with applicable securities Laws and other requirements of Law.  No
legend or other reference to any Encumbrance appears upon any certificate
representing shares of Stock.

(b)        There are no outstanding options, warrants, agreements, conversion
rights, preemptive rights or other rights to subscribe for or purchase from any
of the Seller or the Shareholders or the Company, or any plans, contracts or
commitments providing for the issuance of, or the granting of rights to acquire,
(i) any capital stock or other ownership interests of the Company, including,
but not limited to the shares of Stock; or (ii) any securities convertible into
or exchangeable for any such capital stock or other ownership interests.  Except
for the DE Purchase Agreement and the Company’s obligations hereunder, there are
no outstanding contractual obligations or plans of any of the Sellers, the
Shareholders or the Company to transfer, issue, repurchase, redeem or otherwise
acquire any outstanding shares of capital stock or

 

 

12


--------------------------------------------------------------------------------


other ownership interests of the Company, including, but not limited to the all
of the shares of Stock.  Except as described on Schedule 3.1, the Company owns
no or has no contract, agreement or understanding to acquire, any equity
securities or other securities of any Person or any direct or indirect equity or
ownership interest in any other business.

3.3          Stock Ownership by Sellers.  Each Seller has good and marketable
title to, and sole record and beneficial ownership of, the shares of Stock as
listed on Schedule 3.2 and the shares of Stock are free and clear of any and all
covenants, conditions, marital property rights or other Encumbrances.  Upon
consummation of the transactions contemplated by this Agreement, the Purchaser
will own all the issued and outstanding capital stock of the Company free and
clear of all Encumbrances, and such capital stock will be fully paid and
nonassessable.  Except for the DE Purchase Agreement, there are no voting
trusts, stockholder agreements, proxies or other agreements or understandings in
effect with respect to the voting or transfer of any of the shares of Stock,
except for customary legends with respect to transfer restrictions under the
laws of the Province of Alberta.

3.4          Authorization; Enforceability.  The execution, delivery and
performance of this Agreement by each Seller and each Shareholder and the
consummation by each Seller and each Shareholder of the transactions
contemplated hereby have been duly authorized by all requisite action on the
part of each Seller and each Shareholder.  This Agreement has been duly executed
and delivered by each Seller and each Shareholder, and assuming due
authorization, execution and delivery by the Parent and the Purchaser, this
Agreement constitutes a valid and binding obligation of each of the Sellers and
the Shareholders enforceable against each of the Sellers and the Shareholders in
accordance with its terms, except to the extent that the enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar Laws,
or by equitable principles relating to the rights of creditors generally.

3.5          No Conflict; Governmental Consents.

 

(a)         The execution, delivery and performance of this Agreement by each of
the Sellers and the Shareholders do not and will not (i) violate, conflict with
or result in the breach of any provision of the articles or bylaws of the
Company or the Sellers; (ii) except as set forth in Schedule 3.5, to the
Knowledge of the Sellers and the Shareholders, conflict with or violate in any
material respect any Law or Order applicable to any of the Sellers, the
Shareholders or the Company; or (iii) except as set forth in Schedule 3.5,
conflict with, result in any breach of, constitute a default (or event which
with the giving of notice or lapse of time, or both, would become a default)
under, require any consent under, or give to others any rights of termination,
amendment, acceleration, suspension, revocation or cancellation of, or result in
the creation of any Encumbrance on any of the shares of Stock or on any of the
assets or properties of the Sellers, the Shareholders or the Company pursuant
to, any note, bond, mortgage, indenture, license, permit, lease, sublease or
other Contract to which any of the Sellers, the Shareholders or the Company is a
party or by which any of the Stock or any of such assets or properties is bound
or affected.

(b)        The execution, delivery and performance of this Agreement by each of
the Sellers and the Shareholders does not and will not require any Approval or
Order of any Governmental Entity, except as described in Schedule 3.5.

3.6          Financial Statements and Undisclosed Liabilities.

 

(a)         The Sellers have delivered to the Parent and the Purchaser true,
correct and complete copies of the Company Financial Statements.  The Company
Financial Statements have been prepared in conformity with Canadian generally
accepted accounting principles applied on a

13


--------------------------------------------------------------------------------


consistent basis (except that such Company Financial Statements may not include
footnotes which may be required by Canadian generally accepted accounting
principles and may be subject to normal year-end adjustments).  Such statements
of operations and cash flow present fairly in all material respects the results
of operations and cash flows of the Company for the respective periods covered,
and the balance sheets present fairly in all material respects the financial
condition of the Company as of their respective dates.  Schedule 3.6 contains 
true, correct and complete copies of the Company Financial Statements and,
except as disclosed on Schedule 3.6, since May 31, 2005, there has been no
change in any of the significant accounting policies, practices or procedures of
Company.

(b)        The Company has no liabilities or obligations of any nature (whether
known or unknown and whether absolute, accrued, contingent, or otherwise),
except for liabilities or obligations reflected or reserved against the
December 2006 Balance Sheet, current liabilities incurred in the ordinary course
of business and consistent with past practice since December 31, 2006 and
liabilities that would not be reasonably expected to result in a Material
Adverse Effect on the Company.

(c)         Since December 31, 2006, there has not been any material adverse
change in the business, operations, properties, prospects, assets, or condition
of the Company, and no event has occurred or circumstance exists that may result
in such a material adverse change.

3.7          Labor Matters.  Neither the Company nor any Affiliate of the
Company has any common-law employees, nor have they had any common-law employees
since the date of its incorporation.  Schedule 3.7 contains a list of all of the
names of the consultants or other contingent workers engaged by the Company and
a description of the services they provide for the Company.  The Company has not
entered into any collective bargaining agreements.  With respect to the Company,
there are no presently pending, or to the Knowledge of any of the Sellers or the
Shareholders, threatened (x) arbitration proceedings, labor strikes, slowdowns
or stoppages, grievances or other labor disputes; (y) actions related to an
alleged material violation pertaining to labor relations or employment matters,
including but not limited to claims for unpaid wages or penalties,
discrimination, harassment, or retaliation, or wrongful discharge in violation
of public policy; or (z) any scheduled vote or application for certification of
a collective bargaining agent or, to the Knowledge of any of the Sellers or the
Shareholders, any organizing campaign.  The Company is not delinquent in any
material respect in payments to any of its consultants for any wages, salaries,
commissions, bonuses or other direct compensation for any services performed for
it or amounts required to be reimbursed to such consultants.  There are no
pending claims against the Company under any workers’ compensation plan or
policy or for long term disability.  To the Knowledge of the Sellers and the
Shareholders, no consultant of the Company is in any material respect in
violation of any term of any consulting contract, non-disclosure agreement,
non-competition agreement, or any restrictive covenant to a former consultant
relating to the right of any such consultant to be hired by the Company because
of the nature of the business conducted by it or to the use of trade secrets or
proprietary information of others.

3.8          Absence of Certain Changes or Events.  Except as set forth in
Schedule 3.8 (with subsection references corresponding to those set forth
below), since January 1, 2006, the Company has operated the Business only in the
ordinary course and consistent with past practice.  As amplification and not
limitation of the foregoing, since January 1, 2006, except as described on
Schedule 3.8,  there has not been:

(a)           any change in the Company’s authorized or issued capital stock;

(b)           any amendment to the Company’s articles or bylaws;

14


--------------------------------------------------------------------------------


(c)           the occurrence of any event that might reasonably be deemed to
have a Material Adverse Effect on the Company;

(d)           to the Knowledge of the Sellers and the Shareholders, any damage,
destruction or loss, whether covered by insurance or not, adversely affecting
the Company’s properties or businesses which might reasonably be expected to
result in a Material Adverse Effect on the Company;

(e)           any declaration, setting aside or payment of any dividend or other
distribution (whether in cash, stock or property) with respect to, or the
incurrence of any obligation to repurchase, any shares of any class of capital
stock of the Company other than the payment of the Management Bonus pursuant to
Section 2.3 of this Agreement;

(f)            any entry into a consulting, employment or severance agreement or
any understanding for payments to any consultant, employee or former consultant
or employee of the Company which might reasonably be expected to result in a
Material Adverse Effect on the Company;

(g)           any material increase in compensation or benefits expense to the
Company, any increase in the compensation or other benefits payable or to become
payable by the Company to its directors, officers, consultants or employees or
any bonus, insurance, pension or other employee benefit plan, payment or
arrangement made to, for or with any of its directors, officers, consultants or
employees, other than the items disclosed on Schedule 3.8;

(h)           any entry into any commitment or transaction material to the
Company (including but not limited to, any borrowing, sale, lease or other
disposition of an asset or group of assets with an original cost in excess of
$75,000 in the aggregate or capital expenditure or group of capital expenditures
in excess of $75,000 in the aggregate);

(i)            any entry into any transaction with any director, officer,
shareholder or Affiliate of the Company that is either not in the ordinary
course of business, or on terms less favorable to the Company than those that
would have been obtained in a comparable transaction by the Company with an
unrelated Person;

(j)            to the Knowledge of the Sellers and the Shareholders, any
cancellation or waiver of any claims or rights which might reasonably be
expected to result in a Material Adverse Effect on the Company;

(k)           any material change in the Tax or accounting methods used by the
Company;

(l)            to the Knowledge of the Sellers and the Shareholders, any
cancellation, termination or amendment to any Material Contract; or

(m)          to the Knowledge of the Sellers and the Shareholders, any
agreement, whether oral or written, to do any of the foregoing.

3.9          Taxes.  Except as set forth in Schedule 3.9 (with subsection
references corresponding to those set forth below):

(a)           The Company has filed or caused to be filed with the appropriate
Governmental Entity, within the times and in the manner prescribed by applicable
Law, all federal, provincial,

15


--------------------------------------------------------------------------------


local and foreign Tax Returns which are required to be filed by or with respect
to it.  The information contained in such Tax Returns is correct and complete in
all respects and such Tax Returns reflect accurately all liability for Taxes of
the Company for the periods covered thereby;

(b)           The Company has paid all Taxes which are due and payable within
the time required by applicable Law, and has paid all assessments and
reassessments it has received in respect of Taxes.  The Company has made full
and adequate provision in the Company Financial Statements as at and for the
year ended December 31, 2006 for all Taxes which are not yet due and payable but
which relate to periods ending on or before December 31, 2006.  The Company has
not received any refund of Taxes to which it not entitled;

(c)           To the Knowledge of the Sellers and the Shareholders, no claim has
ever been made by an authority in a jurisdiction where the Company does not file
a Tax Return that the Company may be subject to taxation in that jurisdiction
and no basis exists for any such claim.  There is no proposed assessment and no
audit, claim, action, proceedings, examination, suit, investigation or similar
proceeding pending, proposed or threatened with respect to Taxes of the Company
and, to the Knowledge of the Sellers and the Shareholders, no basis exists
therefore;

(d)           There are no outstanding waivers extending the statutory period of
limitation relating to the payment of Taxes due from the Company which are
expected to be outstanding as of the Closing Date;

(e)           All Tax Sharing Arrangements and Tax Indemnity Agreements relating
to the Company (other than this Agreement) will terminate prior to the Closing
Date and the Company will not have any liability thereunder on or after the
Closing Date;

(f)            There are no Encumbrances for Taxes upon the assets of the
Company except Encumbrances relating to current Taxes not yet due and payable;

(g)           No power of attorney granted by or with respect to the Company
relating to Taxes is currently in force;

(h)           All amounts which the Company is required by Law to withhold or to
collect on account of Taxes have been duly withheld and collected, and have been
remitted to the appropriate Governmental Entity within the time prescribed under
applicable law.  To the Knowledge of the Sellers and the Shareholders, the
Company has complied with all information reporting and backup withholding
requirements, including maintenance of required records with respect thereto, in
connection with amounts owing to any employee, independent contractor, creditor,
stockholder or other third party;

(i)            The Company has not prepared or filed any Tax Return inconsistent
with past practice or, on any such Tax Return, taken any position, made any
election, or adopted any method that is inconsistent with positions taken,
elections made or methods used in preparing or filing similar Tax Returns in
prior periods (including, without limitation, positions, elections or methods
which would have the effect of deferring income to periods after the Closing
Date or accelerating deductions to periods on or prior to the Closing Date);

(j)            No Tax rulings have been requested by the Company;

(k)           The Company does not have any income reportable for a period
ending after the Closing Date but attributable to a transaction (e.g.,
installment sale) or a change in accounting

16


--------------------------------------------------------------------------------


method occurring in or made for a period ending on or prior to the Closing Date
which results in a deferred reporting on income from such transaction or from
such change in accounting method.  The Sellers have delivered to the Parent and
the Purchaser (i) a schedule of the filing dates of all Tax Returns required to
be filed by the Company, and (ii) a list of the countries, states, provinces,
territories and jurisdictions (whether foreign or domestic) to which any Tax is
properly payable by the Company.  The Company have retained all supporting and
backup papers, receipts, spreadsheets and other information necessary for (i)
the preparation of all Tax Returns that have not yet been filed, and (ii) the
defense of all Tax audits involving taxable periods either ending on or during
the six (6) years prior to the Closing Date or from which there are unutilized
net operating losses, capital losses or investment tax credit carryovers;

(l)            There are no circumstances existing which could result in the
application of section 17, section 78, section 79, or sections 80 to 80.04 of
the Tax Act, or any equivalent provision under applicable provincial law, to the
Company.  The Company has not claimed nor will it claim any reserve under any
provision of the Tax Act or any equivalent provincial provision, if any amount
could be included in the income of the Company for any period ending after the
Closing Date;

(m)          The Company has not acquired property or services from, or disposed
of property or provided services to, a person with whom it does not deal at
arm’s length (within the meaning of the Tax Act) for an amount that is other
than the fair market value of such property or services, nor has the Company
been deemed to have done so for purposes of the Tax Act.  For all transactions
between the Company, on the one hand, and any non-resident person with whom the
Company was not dealing at arm’s length, for the purposes of the Tax Act, on the
other hand, during a taxation year commencing after 1998 and ending on or before
the Closing Date, the Company has made or obtained records or documents that
satisfy the requirements of paragraphs 247(4)(a) to (c) of the Tax Act.  The
Company has not entered into an agreement contemplated by Section 191.3 of the
Tax Act; and

(n)           The Company is not subject to any joint venture, partnership or
other arrangement or contract that is treated as a partnership for income tax
purposes in any jurisdiction.

3.10        Material Contracts.  The following shall be deemed to be Material
Contracts and identified on Schedule 3.10, and each such Contract was entered
into in the ordinary course of business by the Company:

(a)           any Contract for the furnishing of services to or by the Company
or otherwise related to the Business under the terms of which the Company: 
(A) is likely to pay or otherwise give consideration of more than $50,000 in the
aggregate during the calendar years ended December 31, 2006 and December 31,
2007, (B) is likely to pay or otherwise give consideration of more than $50,000
in the aggregate over the remaining term of such Contract or (C) cannot be
canceled by the Company without penalty or further payment and without more than
thirty (30) days’ notice;

(b)           any Contract that represents a contract upon which the Business is
substantially dependent or which is otherwise material to the Business;

(c)           any Contract that limits or restricts the ability of Company to
compete or otherwise to conduct its Business in any manner or place;

17


--------------------------------------------------------------------------------


(d)           any Contract for the engagement, employment, severance or
retention of any director, officer, agent, shareholder, consultant or advisor or
any other Contract with any director, officer, agent, shareholder, consultant or
advisor that does not provide for termination at will by the Company without
further cost or liability to the Company as of or at any time after the date of
this Agreement;

(e)           any Contract in the nature of a profit sharing, bonus, stock
option, stock purchase, pension, deferred compensation or retirement, severance,
hospitalization, insurance or other plan or contract providing benefits to any
Person or former director, officer, employee, agent, shareholder, consultant or
advisor or such Persons’ dependents, beneficiaries or heirs;

(f)            any Contract in an amount exceeding $50,000 or with a value
exceeding $50,000 in the nature of an indenture, mortgage, promissory note, loan
or credit agreement or other Contract relating to the borrowing of money or a
line of credit by or from the Company or to the direct or indirect guaranty or
assumption by the Company of obligations of others;

(g)           any Contract for capital expenditures in an amount exceeding
$50,000 in any individual case or in the aggregate;

(h)           any Contract that is a joint venture, partnership, or other
agreement (however named) involving a sharing of profits, losses, costs, or
liabilities involving an amount exceeding $50,000 individually or in the
aggregate;

(i)            any Contracts that are leases, rental or occupancy agreements,
licenses, installments and conditional sale agreements, and other agreements
affecting the ownership of, leasing of, title to, use of, or any leasehold or
other interest in, any real or personal property (except personal property
leases and installment and conditional sales agreements having a value per item
or aggregate payments of less than $50,000 and with terms of less than one (1)
year), including but not limited to the lease agreements for the Lease Real
Property;

(j)            any Contracts that are licensing agreements or other agreements
with respect to patents, trademarks, copyrights, or other Intellectual Property,
including agreements with current or former employees, consultants, or
contractors regarding the appropriation or the non-disclosure of any of the
Intellectual Property;

(k)           any Contracts in an amount exceeding or with a value exceeding
$50,000 to which the Company is a party with any Governmental Entity;

(l)            any Contracts between or among the Company and any of the
Sellers, the Shareholders, Decca Engineering, Roger Gordon or any Affiliate of
any of the Sellers, the Shareholders, Decca Engineering or Roger Gordon; and

(m)          any Contract that was not made in the ordinary course of business,
including agreements with:

(i)            consequential or liquidated damages or other indemnity provisions
that are not based upon the Company’s negligence in the performance of its
services;

(ii)           fitness for purpose warranties or process, efficacy or similar
guarantees;

(iii)          lump sum turn key, or similar contract risks or arrangements; or

18


--------------------------------------------------------------------------------


(iv)          provisions relating to the testing, discovery, removal,
remediation or disposal of any Hazardous Substance.

True and complete copies of the Contracts appearing on Schedule 3.10, including
all amendments and supplements, have been delivered or made available to the
Parent and the Purchaser.  Each Material Contract is valid and legally binding
and the Company has duly performed all its obligations thereunder to the extent
that such obligations to perform have accrued.  No breach or default, alleged
breach or default, or event which would (with the passage of time, notice or
both) constitute a breach or default thereunder by the Company or, to the
Knowledge of the Sellers and the Shareholders, any other party or obligor with
respect thereto, has occurred or as a result of this Agreement or performance
thereof will occur.  Consummation of the transactions contemplated by this
Agreement will not (and will not give any person a right to) terminate or modify
any rights of, or accelerate or augment any obligation of, the Company under any
of those agreements to the extent such termination, modification, acceleration
or augmentation could be reasonably expected to have a Material Adverse Effect
on the Company.

3.11        Personal Property; Title to Property; Leases.

 

(a)           The Company owns no real property.  Schedule 3.11 accurately
identifies all real property leased by the Company (the “Leased Real Property”)
and all personal property owned or leased by the Company (collectively, the
“Personal Property”).  Each of the Sellers has delivered or made available to
the Parent and the Purchaser copies of the lease agreements in the possession of
such Seller or the Company and relating to such Leased Real Property or the
leased Personal Property by which the Company leased such Leased Real Property
or leased Personal Property.

(b)           The Personal Property is free and clear of all Encumbrances.

(c)           The Company owns, leases or has the legal right to use all the
properties and assets, including, without limitation, the Intellectual Property,
the Leased Real Property and the Personal Property, used or intended to be used
in the conduct of the Business or otherwise owned, leased or used by the
Companies (all such properties and assets being the “Assets”).

(d)           The Assets constitute all the properties, assets and rights
forming a part of, used, held or intended to be used in, and all such
properties, assets and rights as are necessary in the conduct of, the Business
as it is currently conducted as of the date hereof.  The Assets are free and
clear of all Encumbrances or other third party interests of any nature
whatsoever, except (i) those set forth on Schedule 3.11 hereto and (ii)
Permitted Encumbrances.

(e)           Immediately following the consummation of the transactions
contemplated by this Agreement, the Company will continue to own, or lease,
under valid and subsisting Contracts, or otherwise retain its respective
interest in the Assets without incurring any penalty or other adverse
consequence, including, without limitation, any increase in rentals, royalties,
or licenses or other fees imposed as a result of, or arising from, the
consummation of the transactions contemplated by this Agreement, except for
Permitted Encumbrances.  Immediately following the Closing, either the Company
shall own and possess all documents, books, records, agreements and financial
data of any sort used by the Company in the conduct of the Business.

3.12        Condition and Sufficiency of Tangible Assets.  To the Knowledge of
the Sellers and the Shareholders, the buildings, plants, structures, and
equipment of the Company are structurally sound, are in good operating condition
and repair, except for ordinary wear and tear, and are adequate for the

19


--------------------------------------------------------------------------------


uses to which they are being put, and none of such buildings, plants,
structures, or equipment is in need of maintenance or repairs except for
ordinary, routine maintenance and repairs that are not material in nature or
cost.  To the Knowledge of the Sellers and the Shareholders, the building,
plants, structures, and equipment of the Company are sufficient for the
continued conduct of the Business after the Closing in substantially the same
manner as conducted prior to the Closing.

3.13        Licenses, Permits and Authorizations.  The Company and, to the
Knowledge of the Sellers and the Shareholders, the Consultants hold all
licenses, permits, franchises and other authorizations required by any
Governmental Entity that are necessary for the Business as presently conducted
or, in the case of such Consultants, to carry out their services for the
Company.  Such licenses, permits, franchises and other authorizations of the
Company and, to the Knowledge of the Sellers and the Shareholders, the Company’s
Consultants are valid and in full force and effect and will remain so upon
consummation of the transactions contemplated by this Agreement.  None of the
Sellers or the Shareholders Knows of any threatened suspension, cancellation or
invalidation of, or challenge to, any such license, permit, franchise or other
authorization.

3.14        Intellectual Property. 

 

(a)         To the Knowledge of the Sellers and the Shareholders, the Company
owns, or is licensed or otherwise possesses legally enforceable rights to use,
all patents, trademarks, trade names, service marks, domain names, copyrights,
and any applications therefor, trade secrets, and computer software programs or
applications (collectively, the “Intellectual Property”) that is used in the
Business as currently conducted.  Schedule 3.14 sets forth each item of
Intellectual Property and lists the owners of all right, title and interest in
and to any item of Intellectual Property not solely owned by the Company.  All
requisite renewals and affidavits of use have been filed with respect to each of
the registrations set forth in Schedule 3.14, and each is presently in full
force and effect and each of the trade names and trademarks is valid, and is in
good standing and active use and none has been abandoned.

(b)        To the Knowledge of the Sellers and the Shareholders, there is no
unauthorized use, disclosure, infringement or misappropriation of any
Intellectual Property rights of the Company, or any third party patents,
trademarks or copyrights, including software (collectively, the “Third Party
Intellectual Property Rights”) to the extent licensed by or through the Company,
by any third party.

(c)         To the Knowledge of the Sellers and the Shareholders, the Company is
not in breach of any license or other agreement relating to the Intellectual
Property of the Company or any Third Party Intellectual Property Rights.

(d)        Within the last three (3) years, the Company (i) not has been a party
to, or to the Knowledge of the Sellers and the Shareholders, not been notified
or advised of, any suit, action or proceeding that involves a claim of
infringement of any patents, trademarks, service marks, copyrights or violation
of any trade secret or other proprietary right of any third party; or (ii) has
not brought any action, suit or proceeding for infringement of Intellectual
Property or breach of any license agreement involving Intellectual Property
against any third party.  To the Knowledge of the Sellers and the Shareholders,
the design, development, distribution, marketing, licensing or sale of products
or services of the Company does not infringe on any patent, trademark, service
mark or copyright of any third party.

(e)         Except where failure to do would not have a Material Adverse Effect
on the Company, the Company has secured valid written assignments or work for
hire agreements from

20


--------------------------------------------------------------------------------


all consultants and employees who contributed to the creation and development of
Intellectual Property of the rights to such contributions that the Company does
not already own by operation of law.

(f)         To the Knowledge of the Sellers and the Shareholders, the Company
has taken reasonable steps to protect its rights in its confidential information
and trade secrets that reasonably require protection.

3.15        Litigation; Compliance with Laws. 

 

(a)         Except as set forth on Schedule 3.15, there is no Action pending or,
to the Knowledge of the Sellers and the Shareholders, threatened against or
affecting any of the Sellers, the Shareholders, the Company, or any of their
respective assets, and there is no basis Known to any such Seller or Shareholder
for any such Action.

(b)        Except as disclosed on Schedule 3.15, neither the Sellers, the
Shareholders, nor the Company is (i) to the Knowledge of the Sellers and the
Shareholders, in violation of any applicable Law or (ii) subject to or in
default with respect to any Order to which any of them, or any of their
respective properties or assets (owned or used), is subject.  At all times since
June 1, 2004, the Company has been in full compliance with each Law that is or
was applicable to it or to the conduct or operation of the Business or the
ownership or use of any of its Assets.

(c)         To the Knowledge of the Sellers and the Shareholders, no event has
occurred or circumstance exists that (with or without notice or lapse of time)
may constitute or result in a violation by the Company of, or a failure on the
part of any of them, to comply with, any Law.

(d)        Except as provided in Schedule 3.15, none of the Sellers, the
Shareholders nor the Company has received any notice or other communication
(whether oral or written) from any Governmental Entity or any other Person
regarding (i) any actual, alleged, possible, or potential violation of, or
failure to comply with, any Law or (ii) any actual, alleged, possible, or
potential obligation on the part of the Company to undertake, or to bear all or
any portion of the cost of, any remedial action of any nature.

3.16        Insurance. 

 

(a)           Schedule 3.16 sets forth the following information with respect to
each insurance policy under which the Company has been an insured, a named
insured or otherwise the principal beneficiary of coverage at any time within
the past year:

(i)            the name, address and telephone number of the agent or broker;

(ii)           the name of the insurer and the names of the principal insured
and each named insured; and

(iii)          the policy number, general description of coverage and the period
of coverage.

The Company has delivered or made available to the Parent and the Purchaser
copies of all such insurance policies.

21


--------------------------------------------------------------------------------


(b)           Except as set forth in Schedule 3.16, there is no actual, pending,
or, to the Knowledge of the Sellers and the Shareholders, threatened claims
against the Company that would come within the scope of such coverage listed on
Schedule 3.16, nor has any current carrier provided notice to the Company that
it intends to terminate any policy or to deny coverage with respect to any
claim.  There are no actual, pending or, to the Knowledge of the Sellers and the
Shareholders, threatened claims against the Company that would not come within
the scope of the insurance coverage of the Company listed in Schedule 3.16.

(c)           The Company has maintained during the past three (3) years and
currently maintains (i) insurance on all of the Assets used in connection with
the Business of a type customarily insured, covering property damage and loss of
income by fire or other casualty, and (ii) adequate insurance protection
(subject to the deductible amounts and dollar limits of coverage set forth in
Schedule 3.16) against all errors and omissions and other liabilities, claims,
and risks, which it is customary and reasonable to insure with respect to the
Business.  The Company has not, within the past three (3) years, allowed any
insurance policy to lapse for failure to renew or for any other reason.  The
Company has not failed to give any notice or present any claim under any
insurance policy in due and timely fashion under the applicable insurance
policy.

(d)           None of the Sellers or the Shareholders has Knowledge of (i) any
proposed material increases in the premiums for insurance or for contributions
for worker’s compensation or unemployment insurance applicable to the Company,
(ii) any conditions or circumstances applicable to the Business as currently
conducted that could reasonably be expected to result in such increase, or
(iii) any material decrease in coverage or other policy benefits.  Further, none
of the Sellers or the Shareholders has Knowledge that any existing insurer of
the Company has denied the Company coverage on any claim or refused to approve
any proposed settlement.

3.17        Employee Benefit Plans.  Neither the Company nor any Affiliate of
the Company currently maintains, administers, or contributes to, nor has the
Company or any Affiliate of the Company maintained, administered, or contributed
to, in the last six (6) years, any employee benefit plans, any specified fringe
benefit plans, or any other bonus, incentive compensation, deferred
compensation, profit sharing, stock option, stock appreciation right, stock
bonus, stock purchase, employee stock ownership, savings, severance,
supplemental unemployment, layoff, salary continuation, retirement, pension,
health, life insurance, dental, disability, accident, group insurance, vacation,
holiday, sick leave, fringe benefit or welfare plan, or any other employee
compensation or benefit plan, agreement, policy, practice, commitment, contract,
or understanding (whether qualified or nonqualified, currently effective or
terminated, written or unwritten), or any trust, escrow or other agreement
related thereto (collectively, “Benefit Plans”), nor does the Company have any
liability, contingent or otherwise, with respect to any Benefit Plan.

3.18        Transactions with Affiliates.  To the Knowledge of the Sellers and
the Shareholders, except (i) for employment and benefit arrangements,
(ii) arrangements on arm’s length terms in the ordinary course of business and
(iii) agreements set forth on Schedule 3.18, no director, officer or Affiliate
of the Company or, to the Knowledge of the Sellers and the Shareholders, any
Person with whom any such director, officer or Affiliate has any direct or
indirect relation by blood, marriage or adoption, or any entity in which any
such director, officer or Affiliate owns any beneficial interest (other than a
publicly held corporation whose stock is traded on a national securities
exchange or in the over-the-counter market and less than one percent (1%) of the
stock of which is beneficially owned by all such Persons), has any interest in
(a) any Contract with the Company or relating to the Business, including any
Contract for or relating to indebtedness of the Company; or (b) any Assets,
including Intellectual Property, the Leased Real Property and the Personal
Property, used or currently intended to be used in, the Business.

22


--------------------------------------------------------------------------------


3.19        No Brokers or Finders.  Except as disclosed to the Parent and the
Purchaser, no agent, broker, finder, or investment or commercial banker, or
other Person or firm engaged by or acting on behalf of any of the Sellers or the
Shareholders, the Company, or any of their respective Affiliates, in connection
with the negotiation, execution or performance of this Agreement or the
transactions contemplated by this Agreement, is or will be entitled to any
brokerage or finder’s or similar fee or other commission as a result of this
Agreement or such transactions.

3.20        Accuracy of Information.  To the Knowledge of the Sellers and the
Shareholders, none of the information supplied in writing by or on behalf any of
the Sellers or the Shareholders or the  Company, to the Parent and the Purchaser
or their Representatives in connection with the transactions contemplated in
this Agreement, this Agreement or the negotiations leading up to this Agreement
contain, or at the respective times such information was delivered, contained
any untrue statement of a material fact, or omit or omitted to state any
material fact required to be stated therein or necessary in order to make the
statements therein not misleading.

3.21        Receivables; Payables.

(a)           All receivables of the Company since January 1, 2007, including
“work in process” inventory and accrued and unbilled revenues, represent actual
revenues invoiced or expected to be invoiced in the ordinary course of business,
and are, or when invoiced, will be, fully collectible net of any reserves.  The
Sellers have delivered to the Parent and the Purchaser a complete and accurate
aging list of all receivables of the Company.  None of the receivables of the
Company are subject to assignments, pledges, liens or other interests of third
parties nor are they subject to any counterclaim or set-off, other than a
security interest held by Toronto-Dominion as security for the performance of
the Company’s obligations under its credit facilities.

(b)           The trade accounts payable of the Company are not greater than the
trade accounts payable set forth in the December 2006 Balance Sheet.

(c)           All 2006 Receivables not paid to the Company prior to the Closing
Date:

(i)            were included in the calculation of the Management Bonus, whether
reflected on the December 2006 Balance Sheet or otherwise;

(ii)           represent actual revenues invoiced in the ordinary course of
business,; and

(iii)          are, or when invoiced will be, fully collectible net of any
reserves shown on the December 2006 Balance Sheet (which reserves are adequate
and were calculated on a basis consistent with the Company Financial Statements
and past practices).

(d)           None of the 2006 Receivables are subject to assignments, pledges,
liens or other interests of third parties nor are they subject to any
counterclaim or set-off other than a security interest held by Toronto-Dominion
as security for the performance of the Company’s obligations under its credit
facilities.

3.22        Environmental. 

 

(a)           Except as set forth in Schedule 3.22, to the Sellers’ and the
Shareholders’ Knowledge, the Assets and the Company are free of any
Environmental Defects, except as would not reasonably be expected to have a
Material Adverse Effect on the Company or the Assets.

23


--------------------------------------------------------------------------------


(b)           With respect to the Assets, except as set forth in Schedule 3.22,
the Company has not entered into, or is subject to, any agreements, consents,
orders, decrees, judgments or other directives of Governmental Entities in
existence at this time based on any Environmental Laws.

(c)           Except as set forth in Schedule 3.22, to the Sellers’ and the
Shareholders’ Knowledge, the Company has not received written notice from any
Person of, and no investigation or written claim is pending regarding, any
Release, disposal, event, condition, circumstance, activity, practice or
incident concerning the Company, the Assets, the Company’s current or prior
operations or any land, facility, asset or property currently or formerly owned
or leased by the Company and alleging either (i) a violation of Environmental
Law, including common law, or (ii) obligations, including remediation or other
liabilities under Environmental Law, except, in the case of either clause (i) or
(ii) hereof, as would not reasonably be expected to have a Material Adverse
Effect on the Company or the Assets.

(d)           Except as set out in Schedule 3.22, (i) the operation of the
Business, the property and assets owned or used by the Corporation and the use,
maintenance and operation thereof have been and are in compliance with all
Environmental Laws, (ii) the Company has complied with all reporting and
monitoring requirements under all Environmental Laws, and (iii) the Company has,
at all times, used, generated, treated, stored, transported, disposed of or
otherwise handled its Hazardous Substances in compliance with all Environmental
Laws and all licenses, permits or other authorizations granted to the Company
under Environmental Laws.

(e)           Except as set forth in Schedule 3.22, to the Sellers’ and the
Shareholders’ Knowledge, there has been no Release on or from the Assets or on
or from any property currently or formerly owned, leased, or operated by the
Company of any Hazardous Materials in any substantial amount or concentration
that is reasonably likely to have a Material Adverse Effect on the Company or
the Assets.

(f)            Except as set forth in Schedule 3.22, the Company, or, to the
Sellers’ and the Shareholders’ Knowledge, an operator of the Assets, holds those
licenses, permits, or other authorizations necessary under Environmental Laws to
carry on operations connected with the Assets to the extent of and as currently
conducted, except where the failure to obtain such licenses, permits, or other
authorizations could not reasonably be expect to have a Material Adverse Effect
on any of the Company or the Assets.

3.23        Restrictions on Business Activities.  There is no agreement,
judgment, injunction, order or decree binding upon the Company that has, or
could reasonably be expected to have, the effect of prohibiting or materially
impairing the conduct of the Business as presently conducted.

3.24        Internal Controls.  The Company maintains a system of internal
controls sufficient to provide reasonable assurances that:

(a)         transactions are executed in accordance with management’s general or
specific authorization;

(b)        transactions are recorded as necessary (1) to permit preparation of
financial statements in conformity with GAAP or any other criteria applicable to
such statements and (2) to maintain accountability for assets; and

(c)         access to proprietary assets is permitted only in accordance with
management’s general or specific authorization.

24


--------------------------------------------------------------------------------


3.25        Absence of Certain Payments.  None of the Sellers, the Shareholders,
the Company, nor, to the Knowledge of the Sellers and the Shareholders, any
director, officer, agent, employee, consultant or Affiliate of any of them, has
used any corporate funds for unlawful contributions, gifts, entertainment or
other unlawful expenses relating to political activity, or made any direct or
indirect unlawful payments to government officials or employees from corporate
funds, or established or maintained any unlawful or unrecorded funds.

3.26        Bank Accounts.  Schedule 3.26 sets forth an accurate list of each
bank, trust company, savings institution or other financial institution with
which the Company has an account or safe deposit box and the names and
identification of all Persons authorized to draw thereon or to have access
thereto, and sets forth the names of each Person holding powers of attorney or
agency authority from the Company and a summary of the terms thereof.

3.27        Sellers’ Investment Representations.  Each of the Sellers has made
representations and warranties contained in the Subscription Agreement.

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF PURCHASER AND THE PARENT

The Parent and the Purchaser, jointly and severally, represent and warrant to
the Sellers as follows:

4.1          Organization and Authority.

 

(a)           The Parent is a corporation duly organized, validly existing and
in good standing under the laws of the State of Nevada and the execution,
delivery and performance of this Agreement by the Parent and the consummation by
the Parent of the transactions contemplated hereby have been duly authorized by
all requisite action on the part of the Parent.  The Parent Shares to be issued
to the Sellers as part of the Purchase Price have been duly authorized by all
necessary corporate action on the part of the Parent and, upon the Purchaser’s
receipt of all of the Stock from the Sellers, will be validly issued, fully paid
and nonassessable.  This Agreement has been duly executed and delivered by the
Parent, and assuming due authorization, execution and delivery by the Sellers,
the Shareholders and the Purchaser this Agreement constitutes a valid and
binding obligation of the Parent enforceable against the Parent in accordance
with its terms, except to the extent that the enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws, or by
equitable principles relating to the rights of creditors generally.

(b)           The Purchaser is a corporation duly incorporated, validly existing
and in good standing under the laws of the Province of Alberta and the
execution, delivery and performance of this Agreement by the Purchaser and the
consummation by the Purchaser of the transactions contemplated hereby have been
duly authorized by all requisite action on the part of the Purchaser.  This
Agreement has been duly executed and delivered by the Purchaser, and assuming
due authorization, execution and delivery by the Sellers, the Shareholders and
the Parent this Agreement constitutes a valid and binding obligation of the
Purchaser enforceable against the Purchaser in accordance with its terms, except
to the extent that the enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws, or by equitable principles relating
to the rights of creditors generally.

4.2          No Conflict; Governmental Consents.

 

25


--------------------------------------------------------------------------------


(a)         The execution, delivery and performance of this Agreement by the
Parent or the Purchaser does not and will not (i) violate, conflict with or
result in the breach of any provision of the articles or bylaws of the Parent or
the Purchaser, (ii) conflict with or violate in any material respect any Law or
Order applicable to the Parent or the Purchaser, or (iii) conflict with, result
in any breach of, constitute a default (or event which with the giving of notice
or lapse of time, or both, would become a default) under, require any consent
under, or give to others any rights of termination, amendment, acceleration,
suspension, revocation or cancellation of, or result in the creation of any
Encumbrance on any of the assets or properties of the Parent or the Purchaser
pursuant to, any note, bond, mortgage, indenture, license, permit, lease,
sublease or other material contract, agreement, or instrument or arrangement to
which the Parent or the Purchaser is a party or by which any of their assets or
properties is bound or affected, except for conflicts or violations which would
not have a material adverse effect on the ability of the Parent or the Purchaser
to consummate the transactions contemplated by this Agreement.

(b)        The execution, delivery and performance of this Agreement by the
Parent and the Purchaser does not and will not require any Approval or Order of
any Governmental Entity.

4.3           Financial Statements.

(a)           The Parent has delivered or made available to the Sellers true,
correct and complete copies of the Parent Financial Statements.  The Parent
Financial Statements have been prepared in conformity with GAAP applied on a
consistent basis.  The statements of operations and cash flow of the Parent
present fairly in all material respects the respective results of operations and
cash flows of the Purchaser for the respective periods covered, and the balance
sheets of the Parent present fairly in all material respects the respective
financial condition of the Parent as of their respective dates.  Since the date
of the Parent Interim Balance Sheet, there has been no change in any of the
significant accounting policies, practices or procedures of the Parent.

(b)           The Parent has no liabilities or obligations of any nature
(whether known or unknown and whether absolute, accrued, contingent, or
otherwise), except for liabilities or obligations reflected or reserved against
the Parent Interim Balance Sheet, current liabilities incurred in the ordinary
course of business and consistent with past practice since September 30, 2006
and liabilities that would not be reasonably expected to result in a Material
Adverse Effect on the Parent.

(c)           Since the date of the Parent Interim Balance Sheet, there has not
been any material adverse change in the business, operations, properties,
prospects, assets, or condition of the Parent, and no event has occurred or
circumstance exists that may result in such a material adverse change.

4.4           No Brokers or Finders.  No agent, broker, finder, or investment or
commercial banker, or other Person or firm engaged by or acting on behalf of the
Parent, the Purchaser or their Affiliates, in connection with the negotiation,
execution or performance of this Agreement or the transactions contemplated by
this Agreement, is or will be entitled to any brokerage or finder’s or similar
fee or other commission as a result of this Agreement or such transactions.

4.5           Parent SEC Documents.

(a)         The Parent has made available to the Sellers a true and complete
copy of each report, schedule, registration statement and definitive proxy
statement filed by the Parent with the

26


--------------------------------------------------------------------------------


SEC since January 1, 2004 (the “Parent SEC Documents”), including the Parent’s
2005 Form 10-KSB, which are all the documents (other than preliminary documents)
that the Parent was required to file with the SEC since January 1, 2004.  As of
their respective dates, the Parent SEC Documents complied in all material
respects with the requirements of the Securities Act or the Exchange Act, as the
case may be, and the rules and regulations of the SEC thereunder applicable to
such Parent SEC Documents, and none of the Parent SEC Documents contained as of
their respective dates any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

(b)        The financial statements of the Parent included in the Parent SEC
Documents, including the notes and schedules thereto, complied as to form in all
material respects with the rules and regulations of the SEC with respect
thereto, were prepared in accordance with GAAP applied on a consistent basis
during the periods involved (except as may be indicated in the notes thereto or,
in the case of the unaudited statements, as permitted by Rule 10-01 of
Regulations S-X of the SEC) and fairly present the consolidated financial
position of the Parent and its consolidated Subsidiaries as of their respective
dates and the consolidated results of operations and the consolidated cash flows
of the Parent and its consolidated Subsidiaries for the periods presented
therein in accordance with applicable requirements of GAAP (subject, in the case
of the unaudited statements, to normal, recurring adjustments, none of which are
material) applied on a consistent basis during the periods presented.

(c)         No Material Adverse Effect with respect to the Parent has occurred
since the date of the Parent’s Form 10-QSB for the nine (9) month period ended
September 30, 2006 (the “September 2006 Form 10-QSB”).

4.6           Authorization; Enforceability.  The execution, delivery and
performance of this Agreement by the Parent and the Purchaser and the
consummation by the Parent and the Purchaser of the transactions contemplated
hereby have been duly authorized by all requisite action on the part of each of
the Parent and the Purchaser.  This Agreement has been duly executed and
delivered by the Parent and the Purchaser and assuming due authorization,
execution and delivery by the Sellers and the Shareholders, this Agreement
constitutes a valid and binding obligation of the Parent and the Purchaser
enforceable against each the Parent and the Purchaser in accordance with its
terms, except to the extent that the enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar Laws, or by
equitable principles relating to the rights of creditors generally.

4.7           Absence of Certain Changes or Events.  Except as set forth in
Schedule 4.7 (with subsection references corresponding to those set forth below)
or as disclosed in the Parent SEC Documents, since the date of the September
2006 Form 10-QSB, the Parent  has operated its business only in the ordinary
course and consistent with past practice.  As amplification and not limitation
of the foregoing, since the date of the September 2006 Form 10-QSB, except as
described on Schedule 4.7,  there has not been:

(a)           the occurrence of any event that might reasonably be deemed to
have a Material Adverse Effect on the Parent;

(b)           to the Knowledge of the Parent and the Purchaser, any damage,
destruction or loss, whether covered by insurance or not, adversely affecting
the Parent’s properties or businesses which might reasonably be expected to
result in a Material Adverse Effect on the Parent;

27


--------------------------------------------------------------------------------


(c)           any entry into a consulting, employment or severance agreement or
any understanding for payments to any consultant, employee or former consultant
or employee of the Parent which might reasonably be expected to result in a
Material Adverse Effect on the Parent;

(d)           any material increase in compensation or benefits expense to the
Parent, any increase in the compensation or other benefits payable or to become
payable by the Parent to its directors, officers, consultants or employees or
any bonus, insurance, pension or other employee benefit plan, payment or
arrangement made to, for or with any of its directors, officers, consultants or
employees, other than the items disclosed on Schedule 4.7 or in the Parent SEC
Documents;

(e)           any entry into any transaction with any director, officer,
shareholder or Affiliate of the Parent that is either not in the ordinary course
of business, or on terms less favorable to the Parent than those that would have
been obtained in a comparable transaction by the Parent with an unrelated
Person; or

(f)            to the Knowledge of the Parent and the Purchaser, any agreement,
whether oral or written, to do any of the foregoing.

4.8          Taxes.  The Parent has duly filed when due, including any
extensions, all Tax Returns in connection with and in respect of its business,
its assets and employees, and have timely paid and discharged all Taxes shown
thereon.  The Parent has not received notice of any Tax deficiency outstanding,
proposed or assessed against or allocable to the Parent, nor has the Parent
executed any waiver of any statute of limitation on the assessment or collection
of any tax or executed or filed with the IRS or any other Governmental Entity
any agreement now in effect extending the period for assessment or collection of
any Taxes against the Parent.  There is no proposed assessment and no audit,
claim, action, proceedings, examination, suit, investigation or similar
proceeding pending, proposed or threatened with respect to Taxes of the Parent
and, to the Knowledge of the Parent and the Purchaser, no basis exists
therefore.

4.9          Intellectual Property.

(a)         To the Knowledge of the Parent and the Purchaser, the Parent owns,
or is licensed or otherwise possesses legally enforceable rights to use, all
patents, trademarks, trade names, service marks, domain names, copyrights, and
any applications therefor, trade secrets, and computer software programs or
applications (collectively, the “Parent Intellectual Property”) that is used in
its business as currently conducted.  All requisite renewals and affidavits of
use have been filed with respect to each of the registrations for the Parent
Intellectual Property (where applicable), and each is presently in full force
and effect and each of the trade names and trademarks is valid, and is in good
standing and active use and none has been abandoned.

(b)        To the Knowledge of the Parent and the Purchaser, there is no
unauthorized use, disclosure, infringement or misappropriation of any Parent
Intellectual Property rights of the Parent, or any Third Party Intellectual
Property Rights to the extent licensed by or through the Parent, by any third
party.

(c)         To the Knowledge of the Parent and the Purchaser, the Parent is not
in breach of any license or other agreement relating to the Parent Intellectual
Property of the Parent or any Third Party Intellectual Property Rights.

28


--------------------------------------------------------------------------------


(d)        Within the last three (3) years, the Parent (i) not has been a party
to, or to the Knowledge of the Parent and the Purchaser, not been notified or
advised of, any suit, action or proceeding that involves a claim of infringement
of any patents, trademarks, service marks, copyrights or violation of any trade
secret or other proprietary right of any third party; or (ii) has not brought
any action, suit or proceeding for infringement of Parent Intellectual Property
or breach of any license agreement involving Parent Intellectual Property
against any third party.  The design, development, distribution, marketing,
licensing or sale of products or services of the Parent does not infringe on any
patent, trademark, service mark or copyright of any third party.

(e)         To the Knowledge of the Parent and the Purchaser, the Parent has
secured valid written assignments or work for hire agreements from all
consultants and employees who contributed to the creation and development of
Parent Intellectual Property of the rights to such contributions that the Parent
does not already own by operation of law.

(f)         To the Knowledge of the Parent and the Purchaser, the Parent has
taken reasonable steps to protect its rights in its confidential information and
trade secrets that reasonably require protection.

4.10        Litigation; Compliance with Laws.

(a)         Except as set forth on Schedule 4.10 or the Parent SEC Documents,
there is no Action pending or, to the Knowledge of the Parent and the Purchaser,
threatened against or affecting the Parent or the Purchaser or any of their
respective assets, and there is no basis Known to the Parent and the Purchaser
for any such Action.

(b)        Except as disclosed on Schedule 4.10 or the Parent SEC Documents, the
Parent  and the Purchaser are not (i) to the Knowledge of the Parent and the
Purchaser, in violation of any applicable Law or (ii) subject to or in default
with respect to any Order to which any of them, or any of their respective
properties or assets (owned or used), is subject.  To the Knowledge of the
Parent and the Purchaser, at all times since January 1, 2006, the Parent has
been in full compliance with each Law that is or was applicable to it or to the
conduct or operation of its business or the ownership or use of any of its
assets.

(c)         To the Knowledge of the Parent and the Purchaser, no event has
occurred or circumstance exists that (with or without notice or lapse of time)
may constitute or result in a violation by the Parent or the Purchaser of, or a
failure on the part of it, to comply with, any Law.

Except as provided in Schedule 4.10 or the Parent SEC Documents, the Parent and
the Purchaser have not received any notice or other communication (whether oral
or written) from any Governmental Entity or any other Person regarding (i) any
actual, alleged, possible, or potential violation of, or failure to comply with,
any Law or (ii) any actual, alleged, possible, or potential obligation on the
part of the Parent or the Purchaser to undertake, or to bear all or any portion
of the cost of, any remedial action of any nature.

4.11        Insurance.

(a)           Except as set forth in Schedule 4.11 or in the Parent SEC
Documents, there is no actual, pending, or, to the Knowledge of the Parent and
the Purchaser, threatened claims against the Parent that would come within the
scope of the Parent’s insurance coverage, nor has any current carrier provided
notice to the Parent that it intends to terminate any policy or to deny coverage
with respect to any claim.  There are no actual, pending or, to the Knowledge of
the

29


--------------------------------------------------------------------------------


Parent and the Purchaser, threatened claims against the Parent that would not
come within the scope of the insurance coverage of the Parent.

(b)           The Parent has maintained during the past three (3) years and
currently maintains (i) insurance on all of the Assets used in connection with
its business of a type customarily insured, covering property damage and loss of
income by fire or other casualty, and (ii) adequate insurance protection
(subject to applicable deductible amounts and dollar limits of such coverage)
against all errors and omissions and other liabilities, claims, and risks, which
it is customary and reasonable to insure with respect to the Parent’s business. 
The Parent has not, within the past three (3) years, allowed any insurance
policy to lapse for failure to renew or for any other reason.  The Parent has
not failed to give any notice or present any claim under any insurance policy in
due and timely fashion under the applicable insurance policy.

4.12        Restrictions on Business Activities.  There is no agreement,
judgment, injunction, order or decree binding upon the Parent or the Purchaser
that has, or could reasonably be expected to have, the effect of prohibiting or
materially impairing the conduct of its business as presently conducted.

4.13        Internal Controls.  The Parent maintains a system of internal
controls sufficient to provide reasonable assurances that:

(a)         transactions are executed in accordance with management’s general or
specific authorization;

(b)        transactions are recorded as necessary (1) to permit preparation of
financial statements in conformity with GAAP or any other criteria applicable to
such statements and (2) to maintain accountability for assets; and

(c)         access to proprietary assets is permitted only in accordance with
management’s general or specific authorization.

4.14        U.S. Environmental Laws

(a)         To the Knowledge of the Parent and the Purchaser, the Parent’s
operations are compliant with U.S. Environmental Laws in all material respects.

(b)        Neither the Parent, nor any of its Subsidiaries has entered into, or
is subject to, any agreements, consents, orders, decrees, judgments or other
directives of Governmental Entities in existence at this time based on any U.S.
Environmental Laws.

(c)         To the Knowledge of the Parent and the Purchaser, neither
the Parent, nor any of its Subsidiaries has received written notice from any
Person of, and no investigation or written claim is pending regarding, any
Release, disposal, event, condition, circumstance, activity, practice or
incident concerning the Parent, any of its Subsidiaries, or its or their prior
operations or any land, facility, asset or property currently or formerly owned
or leased by any of the Parent or its Subsidiaries and alleging either (i) a
violation of U.S. Environmental Law, including common law, or (ii) obligations,
including remediation or other liabilities under Environmental Law.

30


--------------------------------------------------------------------------------


4.15        Benefit Plans

.  The Parent does not maintain or contribute to any multi-employer plan (as
defined in Section 3(37) of ERISA) or any employee pension benefit plan (as
defined in Section 3(2) of ERISA) that is subject to the minimum funding
requirements of Section 412 of the Internal Revenue Code of 1986, as amended.

4.16        Accuracy of Information

.  To the Knowledge of the Parent and the Purchaser, none of the information
supplied in writing by or on behalf of the Parent to the Sellers, the
Shareholders or their respective Representatives in connection with the
transactions contemplated in this Agreement, this Agreement or the negotiations
leading up to this Agreement contain, or at the respective times such
information was delivered, contained any untrue statement of a material fact, or
omit or omitted to state any material fact required to be stated therein or
necessary in order to make the statements therein not misleading.

ARTICLE V
COVENANTS OF THE SELLERS AND THE SHAREHOLDERS PRIOR TO CLOSING DATE

5.1          Access and Investigation.  Between the date of this Agreement and
the Closing Date, the Sellers and the Shareholders will, and will cause the
Company to, (a) afford the Parent, the Purchaser and their Representatives and
prospective lenders and their Representatives (collectively, the
“Parent/Purchaser’s Advisors”) full and free access to the Company’s personnel,
properties, contracts, books and records, and other documents and data; (b)
furnish the Parent and the Purchaser and the Parent/Purchaser’s Advisors with
copies of all such contracts, books and records, and other existing documents
and data as the Parent or the Purchaser may reasonably request; and (c) furnish
the Parent or the Purchaser and the Parent/Purchaser’s Advisors with such
additional financial, operating, and other data and information as the Parent or
the Purchaser may reasonably request.

5.2          Operation of the Business of the Company prior to the Closing
Date.  Between the date of this Agreement and the Closing Date, the Sellers and
the Shareholders will, and will cause the Company to,:

(a)         conduct the business of the Company only in the ordinary course of
business consistent with past practice;

(b)           use their commercially reasonable efforts to preserve intact the
current business organization of the Company, keep available the services of the
current officers, consultants, and agents of the Company, and maintain the
relations and good will with suppliers, customers, landlords, creditors,
consultants, employees, agents, and others having business relationships with
the Company;

(c)           confer with the Parent concerning operational matters of a
material nature; and

(d)           otherwise report periodically to the Parent concerning the status
of the business, operations, and finances of the Company.

Without limiting the generality of the foregoing, from the date of this
Agreement until the Closing or a termination of this Agreement, and except as
contemplated by this Agreement, the Company shall, and the Sellers and the
Shareholders shall cause the Company to,:

(a)           not adopt or propose any change in the Company’s Articles of
Incorporation or Bylaws or other organizational documents;

31


--------------------------------------------------------------------------------


(b)           not enter into or amend any consulting agreements (oral or
written) or increase the compensation payable or to become payable by the
Company to any of its officers, directors or consultants or adopt or amend any
employee benefit plan or arrangement (oral or written);

(c)           not issue any Stock;

(d)           not terminate any existing directors and officers or similar
liability insurance and not modify or reduce the coverage thereunder;

(e)           not pay any dividend or make any other distribution to holders of
Stock except in accordance with Section 2.3;

(f)            not, directly or indirectly, dispose of or acquire any properties
or assets of the Company except in the ordinary course of business consistent
with past practice;

(g)           not incur any additional indebtedness for borrowed money except
pursuant to existing arrangements which have been disclosed to the Parent prior
to the date hereof;

(h)           not (i) change accounting methods; (ii) amend or terminate any
contract, agreement or license to which they are a party (except pursuant to
arrangements previously disclosed in writing to the Parent or disclosed in the
Disclosure Schedules hereto) except those amended or terminated in the ordinary
course of business consistent with past practice; (iii) lend any amount to any
Person, other than advances for travel and expenses which are incurred in the
ordinary course of business consistent with past practice; (iv) enter into any
guarantee or suretyship for any obligation except for the endorsements of checks
and other negotiable instruments in ordinary course of business consistent with
past practice; (v) waive or release any material right or claim; (vi) agree to
any audit assessment by any Tax authority or file any federal or province income
or franchise Tax return unless copies of such returns have been delivered to the
Parent for its review prior to such agreement or filing; and (vii) terminate the
services of any key consultant or officer; and

(i)            not, directly or indirectly, agree or commit to do any of the
foregoing.

The parties agree that if the Company pays any cash or other dividend or
distribution to the Sellers or the Shareholders or any other third party prior
to the Closing in violation of this Section 5.2, then the Cash Portion of the
Purchase Price will be reduced by the amount of such dividend or distribution. 
Payment of amounts required to satisfy the Company’s obligations under the DE
Purchase Agreement and the Company’s purchase and redemption of 33 1/3% of the
Stock from Decca Engineering and issuance of the Receivables Note prior to the
Closing are not violations of this Section 5.2.

5.3           Required Approvals.  As promptly as practicable after the date of
this Agreement, the Sellers and the Shareholders will, and will cause the
Company to, make all filings required by Law to be made by the Company, the
Sellers or the Shareholders in order to consummate the transactions contemplated
herein.  Between the date of this Agreement and the Closing Date, the Sellers
and the Shareholders will, and will cause the Company to, (a) cooperate with the
Parent with respect to all filings that the Parent elects to make or is required
by Law to make in connection with the transactions contemplated herein; and (b)
cooperate with the Parent in obtaining all consents required for the
consummation of the transactions contemplated herein.

32


--------------------------------------------------------------------------------


5.4           Notification.  Between the date of this Agreement and the Closing
Date, each Seller and Shareholder will promptly notify the Parent in writing if
such Seller or Shareholder or the Company becomes aware of any fact or condition
that causes or constitutes a breach of any of the Sellers’ or the Shareholders’
representations and warranties as of the date of this Agreement, or if such
Seller or Shareholder or the Company becomes aware of the occurrence after the
date of this Agreement of any fact or condition that would (except as expressly
contemplated by this Agreement) cause or constitute a breach of any such
representation or warranty had such representation or warranty been made as of
the time of occurrence or discovery of such fact or condition.  Should any such
fact or condition require any change in the Disclosure Schedules if the
Disclosure Schedules were dated the date of the occurrence or discovery of any
such fact or condition, the Sellers and the Shareholders will promptly deliver
to the Parent a supplement to the Disclosure Schedules specifying such change. 
All such supplements to the Disclosure Schedules delivered by the Sellers and
the Shareholders prior to the Closing Date shall not prevent or cure any
misrepresentation or breach of warranty of the Sellers or the Shareholders. 
During the same period, each Seller and Shareholder will promptly notify the
Parent of the occurrence of any breach of any covenant of the Sellers the
Shareholders or the Company in this Article 5 or of the occurrence of any event
that may make the satisfaction of the conditions in Article 7 impossible or
unlikely.

5.5           No Negotiations.  Until such time, if any, as this Agreement is
terminated pursuant to Article VIII, the Sellers and the Shareholders will not,
and will cause the Company and each of its Representatives not to, directly or
indirectly solicit, initiate, or encourage any inquiries or proposals from,
discuss or negotiate with, provide any non-public information to, consider the
merits of, or enter into any agreement with respect to any unsolicited inquiries
or proposals from, any Person (other than the Parent) relating to any
transaction involving the sale of the business or assets (other than in the
ordinary course of business consistent with past practice) of the Company, or
any of the capital stock of the Company, or any merger, consolidation, business
combination, or similar transaction involving the Company.  The Sellers and the
Shareholders shall promptly advise the Parent orally and in writing of any
proposal for such transaction or any inquiry with respect to or that could lead
to any proposal for such a transaction (including the financing for such
proposal and a copy of such documents conveying such proposal), the material
terms and conditions of such inquiry or proposal and the identity of the person
making any such proposal or inquiry.  The Sellers and the Shareholders agree to
keep the Parent fully informed of the status and details of any such proposal or
inquiry.

ARTICLE VI
COVENANTS OF THE PARENT AND THE PURCHASER PRIOR TO THE CLOSING DATE

As promptly as practicable after the date of this Agreement, the Parent and the
Purchaser will make all filings required by Law to be made by the Parent or the
Purchaser in order to consummate the transactions contemplated herein.  Between
the date of this Agreement and the Closing Date, the Parent and the Purchaser
will (a) cooperate with the Sellers and the Shareholders with respect to all
filings that the Sellers or the Shareholders elect to make or is required by Law
to make in connection with the transactions contemplated herein; (b) cooperate
with the Sellers and the Shareholders in obtaining all consents required for the
consummation of the transactions contemplated herein; and (c) cooperate with the
Shareholders to ensure that all personal guarantees provided by the Shareholders
which guarantee the payment and performance of the Company under its banking
arrangements with Toronto-Dominion are released as soon as reasonably
practicable following the Closing Date.

33


--------------------------------------------------------------------------------


ARTICLE VII
CONDITIONS PRECEDENT

7.1           Conditions Precedent to the Parent’s and the Purchaser’s
Obligation to Close.  The Purchaser’s obligation to purchase all of the Stock
and the Parent’s and the Purchaser’s obligations to take the other actions
required to be taken by the Parent and the Purchaser at the Closing is subject
to the satisfaction, at or prior to the Closing, of each of the following
conditions (any of which may be waived by the Parent and the Purchaser, in whole
or in part):

(a)         Accuracy of Representations.

(i)            All of the Sellers’ and the Shareholders’ representations and
warranties in this Agreement (considered collectively), and each of these
representations and warranties (considered individually), must have been
accurate in all material respects as of the date of this Agreement, and must be
accurate in all material respects as of the Closing Date as if made on the
Closing Date, without giving effect to any supplement to the Disclosure
Schedules.

(ii)           Each of the Sellers’ and the Shareholders’ representations and
warranties in Sections 3.2, 3.3 and 3.6 must have been accurate in all respects
as of the date of this Agreement, and must be accurate in all respects as of the
Closing Date as if made on the Closing Date, without giving effect to any
supplement to the Disclosure Schedules.


(III)          THE PARENT AND THE PURCHASER SHALL HAVE RECEIVED A CERTIFICATE
SIGNED ON BEHALF OF EACH SELLER BY THE CHIEF EXECUTIVE OFFICER OF EACH SELLER
AND EACH SHAREHOLDER THE EFFECT SET FORTH IN THIS SECTION 7.1(A).

(b)           Sellers’ and Shareholders’ Performance.


(I)            ALL OF THE COVENANTS AND OBLIGATIONS THAT THE SELLERS AND THE
SHAREHOLDERS ARE REQUIRED TO PERFORM OR TO COMPLY WITH PURSUANT TO THIS
AGREEMENT AT OR PRIOR TO THE CLOSING (CONSIDERED COLLECTIVELY), AND EACH OF
THESE COVENANTS AND OBLIGATIONS (CONSIDERED INDIVIDUALLY), MUST HAVE BEEN DULY
PERFORMED AND COMPLIED WITH IN ALL RESPECTS AND THE PARENT AND THE PURCHASER
SHALL HAVE RECEIVED A CERTIFICATE SIGNED ON BEHALF OF EACH SELLER BY THE CHIEF
EXECUTIVE OFFICER OF EACH SELLER AND EACH SHAREHOLDER TO SUCH EFFECT.

(ii)           Each document required to be delivered pursuant to Section 2.6
must have been delivered.

(c)           Consents.  Each of the consents identified in Sections 2.6(b) and
(m) must have been obtained and must be in full force and effect.

(d)           No Actions.  Since the date of this Agreement, there must not have
been commenced or threatened against the Parent or the Purchaser, or against any
Person affiliated with the Parent or the Purchaser, any Action (a) involving any
challenge to, or seeking damages or other relief in connection with, any of the
transactions contemplated herein, or (b) that may have the effect of preventing,
delaying, making illegal, or otherwise interfering with any of the transactions
contemplated herein.

(e)           No Claim Regarding Stock Ownership or Sale Proceeds.  There must
not have been made or threatened by any Person any claim asserting that such
Person (a) is the holder or the beneficial owner of, or has the right to acquire
or to obtain beneficial ownership of, any stock

34


--------------------------------------------------------------------------------


of, or any other voting, equity, or ownership interest in, the Company, or
(b) is entitled to all or any portion of the Purchase Price payable for all of
the Stock.

(f)            No Prohibition.  Neither the consummation nor the performance of
any of the transactions contemplated herein will, directly or indirectly (with
or without notice or lapse of time), materially contravene, or conflict with, or
result in a material violation of, or cause the Parent or the Purchaser or any
Person affiliated with the Parent or the Purchaser to suffer any material
adverse consequence under, (a) any applicable Law or Order, or (b) any Law or
Order that has been published, introduced, or otherwise proposed by or before
any Governmental Entity.

(g)           Absence of Material Changes.  Since the date hereof, there shall
not have occurred any event, circumstance or fact that has resulted in, or which
is reasonably likely to result in, the occurrence of any material adverse change
with respect to the Company, its assets or business, whether individually or
taken as a whole.

(h)           Parent Board Approval.  The Board of Directors of the Parent shall
have approved the transactions contemplated herein, including but not limited to
the issuance of the Stock Portion of the Purchase Price to the Sellers.

(i)            Financing.  The Parent and the Purchaser shall have obtained
satisfactory financing of the Purchase Price as determined by the Parent and the
Purchaser in their sole discretion.

(j)            Due Diligence.  The Parent and the Purchaser shall have completed
their due diligence investigation of the Company and the results of which shall
be satisfactory to the Parent and the Purchaser in their sole discretion.

(k)           Delivery of Schedules.  The Sellers shall have delivered to the
Parent and the Purchaser each of the Schedules described in Article I or Article
III of this Agreement, and the Parent and the Purchaser shall have determined
that the form of such Schedules and the information disclosed therein are
acceptable to the Parent and the Purchaser, in their sole discretion.

7.2     Conditions Precedent to the Sellers’ and the Shareholders’ Obligation to
Close.  The Sellers’ obligation to sell all of the Stock and the Sellers’ and
the Shareholders’ obligations to take the other actions required to be taken by
the Sellers and the Shareholders at the Closing is subject to the satisfaction,
at or prior to the Closing, of each of the following conditions (any of which
may be waived by the Sellers or the Shareholders, in whole or in part):

(a)         Accuracy of Representations.

(i)            All of the Parent’s and the Purchaser’s representations and
warranties in this Agreement (considered collectively), and each of these
representations and warranties (considered individually), must have been
accurate in all material respects as of the date of this Agreement, and must be
accurate in all material respects as of the Closing Date as if made on the
Closing Date.


(II)           THE SELLERS AND THE SHAREHOLDERS SHALL HAVE RECEIVED A
CERTIFICATE SIGNED ON BEHALF OF THE PARENT AND THE PURCHASER BY THE CHIEF
EXECUTIVE OFFICER OF THE PARENT AND THE PURCHASER, RESPECTIVELY, TO THE EFFECT
SET FORTH IN THIS SECTION 7.2(A).

35


--------------------------------------------------------------------------------



(B)           PERFORMANCE.


(I)            ALL OF THE COVENANTS AND OBLIGATIONS THAT THE PARENT AND THE
PURCHASER ARE REQUIRED TO PERFORM OR TO COMPLY WITH PURSUANT TO THIS AGREEMENT
AT OR PRIOR TO THE CLOSING (CONSIDERED COLLECTIVELY), AND EACH OF THESE
COVENANTS AND OBLIGATIONS (CONSIDERED INDIVIDUALLY), MUST HAVE BEEN DULY
PERFORMED AND COMPLIED WITH IN ALL RESPECTS AND THE SELLERS AND THE SHAREHOLDERS
SHALL HAVE RECEIVED A CERTIFICATE SIGNED ON BEHALF OF THE PARENT AND THE
PURCHASER BY THE CHIEF EXECUTIVE OFFICER OF THE PARENT AND THE PURCHASER,
RESPECTIVELY, TO SUCH EFFECT.

(ii)           Each document required to be delivered pursuant to Section 2.7
must have been delivered.

(c)           No Injunction.  There must not be in effect any Law or any
injunction or other Order that (a) prohibits the sale of the shares of Stock by
the Sellers to the Purchaser, and (b) has been adopted or issued, or has
otherwise become effective, since the date of this Agreement.

(d)           Delivery of Schedules.  The Parent and the Purchaser shall have
delivered to the Sellers the Disclosure Schedules described in Article IV of
this Agreement and the Sellers shall have determined that the form of such
Schedules and the information disclosed therein are acceptable to the Sellers in
their sole discretion.

ARTICLE VIII
TERMINATION

8.1   Termination Events.  This Agreement may, by notice given prior to or at
the Closing, be terminated:


(A)           BY EITHER THE PARENT AND THE PURCHASER OR THE SELLERS AND THE
SHAREHOLDERS IF A MATERIAL BREACH OF ANY PROVISION OF THIS AGREEMENT HAS BEEN
COMMITTED BY THE OTHER PARTY(IES) AND SUCH BREACH HAS NOT BEEN WAIVED;


(B)           BY THE PARENT AND THE PURCHASER IF ANY OF THE CONDITIONS IN
SECTION 7.1 HAVE NOT BEEN SATISFIED AS OF THE CLOSING DATE OR IF SATISFACTION OF
SUCH A CONDITION IS OR BECOMES IMPOSSIBLE (OTHER THAN THROUGH THE FAILURE OF THE
PARENT OR THE PURCHASER TO COMPLY WITH ITS OBLIGATIONS UNDER THIS AGREEMENT) AND
THE PARENT AND THE PURCHASER HAVE NOT WAIVED SUCH CONDITION ON OR BEFORE THE
CLOSING DATE;


(C)           BY THE SELLERS AND THE SHAREHOLDERS, IF ANY OF THE CONDITIONS IN
SECTION 7.2 HAS NOT BEEN SATISFIED OF THE CLOSING DATE OR IF SATISFACTION OF
SUCH A CONDITION IS OR BECOMES IMPOSSIBLE (OTHER THAN THROUGH THE FAILURE OF THE
SELLERS, THE SHAREHOLDERS OR THE COMPANY TO COMPLY WITH THEIR OBLIGATIONS UNDER
THIS AGREEMENT) AND THE SELLERS AND THE SHAREHOLDERS HAVE NOT WAIVED SUCH
CONDITION ON OR BEFORE THE CLOSING DATE;


(D)           BY MUTUAL CONSENT OF THE PARENT, THE PURCHASER, THE SELLERS AND
THE SHAREHOLDERS; OR


(E)           BY EITHER THE PARENT AND THE PURCHASER OR THE SELLERS AND THE
SHAREHOLDERS IF THE CLOSING HAS NOT OCCURRED (OTHER THAN THROUGH THE FAILURE OF
ANY PARTY SEEKING TO TERMINATE THIS AGREEMENT TO COMPLY FULLY WITH ITS
OBLIGATIONS UNDER THIS AGREEMENT) ON OR BEFORE MARCH 2, 2007, OR SUCH LATER DATE
AS THE PARTIES MAY AGREE UPON.

 

36


--------------------------------------------------------------------------------


                8.2          Effect of Termination.  Each party’s right of
termination under Section 8.1 is in addition to any other rights it or he may
have under this Agreement or otherwise, and the exercise of a right of
termination will not be an election of remedies.  If this Agreement is
terminated pursuant to Section 8.1, all further obligations of the parties under
this Agreement will terminate, except that the obligations in Sections 12.16 and
12.17 will survive; provided, however, that if this Agreement is terminated by a
party because of the breach of the Agreement by the other party(ies) or because
one or more of the conditions to the terminating party(ies)’s obligations under
this Agreement is not satisfied as a result of the other party(ies)’s failure to
comply with its obligations under this Agreement, the terminating party(ies)’s
right to pursue all legal remedies will survive such termination unimpaired.

ARTICLE IX
TAX MATTERS

9.1          Liability for Transaction Taxes.  Each of the Sellers shall pay any
real property transfer or gains, sales, use, transfer, value added, stock
transfer, and stamp taxes, any transfer, recording, registration, and other
fees, and any similar Taxes which become payable in connection with the
transactions contemplated by this Agreement, and shall file such applications
and documents as shall permit any such Tax to be assessed and paid on or prior
to the Closing Date in accordance with any available pre-sale filing procedure. 
Each party hereto shall execute and deliver all instruments and certificates
necessary to enable the other party or parties to comply with the foregoing. 
Notwithstanding the foregoing, the Purchaser shall pay any goods and services
taxes applicable to the purchase of the Stock by the Purchaser hereunder.

ARTICLE X
INDEMNIFICATION

                10.1        Obligations of Sellers and Shareholders.  The
Sellers and the Shareholders (each a “Seller/Shareholder Indemnifying Party” and
collectively, the “Seller/Shareholder Indemnifying Parties”), jointly and
severally, agree to indemnify and hold harmless the Parent, the Purchaser, the
Company and their respective directors, officers, agents, managers, employees,
representatives and Affiliates and their successors and assigns (each a
“Parent/Purchaser Indemnified Party”) from and against any and all Losses of the
Parent/Purchaser Indemnified Parties, directly or indirectly, as a result of, or
based upon or arising from:

(a)         the breach of any representation or warranty made by any of the
Sellers or the Shareholders contained in this Agreement;

(b)        the breach of any covenant or agreement by any Seller or any
Shareholder or the Company contained in this Agreement;

(c)         the ownership of the Stock prior to the Closing Date, including but
not limited to any claims from Decca Engineering, Roger Gordon or their
Affiliates;

(d)        the ownership, management or use of the Assets and the operation of
the Business, all as prior to the Closing Date;

(e)           the purchase and redemption of 33 1/3% of the Stock from Decca
Engineering; or

37


--------------------------------------------------------------------------------


 

(f)            any and all Taxes (i) in respect of any taxation year or period
ending prior to the Closing Date at such time as the Company, the Purchaser or
the Parent receives an assessment, reassessment or other form of recognized
document assessing liability for such Taxes; and (ii) in the case of any
taxation year or period beginning before and ending on or after the Closing
Date, the Taxes attributable to the portion of that year or period ending on
December 31, 2006.

                10.2        Obligations of the Parent and the Purchaser.  The
Parent and the Purchaser (each a “Parent/Purchaser Indemnifying Party” and
collectively, the “Parent/Purchaser Indemnifying Parties”), jointly and
severally, agree to indemnify and hold harmless each of the Sellers and the
Shareholders and their respective directors, officers, agents, managers,
employees, representatives and Affiliates and their successors and assigns (each
a “Seller/Shareholder Indemnified Party”) from and against any and all Losses of
the Seller/Shareholder Indemnified Parties, directly or indirectly, as a result
of, or based upon or arising from:

(a)         the breach of any representation or warranty made by the Parent or
the Purchaser contained in this Agreement;

(b)        the breach of any covenant or agreement by the Parent or the
Purchaser contained in this Agreement; and

(c)         the ownership, management or use of the Assets and the operation of
the Business, all as after the Closing Date, unless and to the extent that such
Losses arise solely from any action or inaction of any Seller or any Shareholder
or any of their Affiliates after the Closing Date.

                10.3        Procedure.  A Seller/Shareholder Indemnified Party
or a Parent/Purchaser Indemnified Party (each, an “Indemnified Party”) shall
give the Parent/Purchaser Indemnifying Party or the Seller/Shareholder
Indemnifying Party (each, an “Indemnifying Party”), as applicable, notice (a
“Claim Notice”) of any matter which an Indemnified Party has determined has
given or could give rise to a right of indemnification under this Agreement (a
“Claim”), within sixty (60) days of such determination; provided, however, that
any failure of the Indemnified Party to provide such Claim Notice shall not
release the Indemnifying Party from any of its obligations under this Article X
except to the extent the Indemnifying Party is materially prejudiced by such
failure and shall not relieve the Indemnifying Party  from any other obligation
or liability that it may have to any Indemnified Party otherwise than under this
Article X.  Upon receipt of the Claim Notice, the Indemnifying Party shall be
entitled to assume and control the defense of such Claim at its expense if it
gives notice of its intention to do so to the Indemnified Party within five (5)
Business Days of the receipt of such Claim Notice from the Indemnified Party;
provided, however, that (i) Indemnified Party must approve of the selection of
legal counsel by Indemnifying Party, which approval shall not be unreasonably
withheld or delayed and (ii) if there exists or is reasonably likely to exist a
conflict of interest that would make it inappropriate in the judgment of the
Indemnified Party, in its sole and absolute discretion, for the same counsel to
represent both the Indemnified Party and the Indemnifying Party, then the
Indemnified Party shall be entitled to retain its own counsel, in each
jurisdiction for which the Indemnified Party determines counsel is required, at
the expense of the Indemnifying Party.  In the event the Indemnifying Party
exercises the right to undertake any such defense against any such Claim as
provided above, the Indemnified Party shall cooperate with the Indemnifying
Party in such defense and make available to the Indemnifying Party, at the
Indemnifying Party’s expense, all witnesses, pertinent records, materials and
information in the Indemnified Party’s possession or under the Indemnified
Party’s control relating thereto as is reasonably required by the Indemnifying
Party.  Similarly, in the event the Indemnified Party is, directly or
indirectly, conducting the defense against any such Claim, the Indemnifying
Party shall cooperate with the Indemnified Party in such defense and make
available to the Indemnified Party, at the Indemnifying Party’s expense, all
such witnesses, records, materials and information in the Indemnifying Party’s

38


--------------------------------------------------------------------------------


possession or under the Indemnifying Party’s control relating thereto as is
reasonably required by the Indemnified Party.  No such Claim may be settled by
the Indemnifying Party without the prior written consent of the Indemnified
Party, which consent shall not be unreasonably withheld so long as (a) there is
no payment or other consideration required of the Indemnified Party and (b) such
settlement does not require or otherwise involve any restrictions on the conduct
of business by the Indemnified Party.

                10.4        Survival. 

(a)         The representations and warranties of the Sellers, the Shareholders,
the Parent and the Purchaser contained in this Agreement, including the Exhibits
and the Disclosure Schedules to this Agreement, shall survive the Closing until
the third (3rd) anniversary of the Closing Date; provided, however, that the
representations and warranties in Section 3.2 (Capitalization), Section 3.3
(Stock Ownership by Sellers), Section 3.4 (Authorization; Enforceability),
Section 3.17 (Employee Benefit Plans), Section 3.21(c) (Receivables; Payables),
Section 3.22 (Environmental), and the second sentence of Section 4.1(a)
(Organization and Authority of the Parent and the Purchaser) shall survive the
Closing indefinitely; provided further that the representations and warranties
in Section 3.9 (Taxes), Section 4.8 (Taxes) and the covenants and agreements in
Article IX (Tax Matters) shall survive until sixty (60) days after the
expiration of the statute of limitations period or periods legally applicable to
them.  Neither the period of survival nor the liability of the Sellers or the
Shareholders or the Parent or the Purchaser with respect to the Sellers’ or the
Shareholders’ or the Parent’s or the Purchaser’s representations and warranties
shall be reduced by any investigation made at any time by or on behalf of the
Parent or the Purchaser or the Sellers or the Shareholders, respectively.  An
Indemnifying Party is not required to make any indemnification payment hereunder
unless a Claim is initiated prior to expiration of the survival period set forth
in this Section 10.4(a), except with respect to claims based on fraud committed
by the Indemnifying Party.

(b)        Any matter as to which a Claim has been asserted by a Claim Notice to
the other party that is pending or unresolved at the end of any applicable
limitation period shall continue to be covered by this Article X notwithstanding
any applicable statute of limitations (which the parties hereby waive) until
such matter is finally terminated or otherwise resolved by the parties under
this Agreement or by a court of competent jurisdiction and any amounts payable
hereunder are finally determined and paid.

                10.5        Notice by Indemnifying Party.  The Indemnifying
Party agrees to notify the Indemnified Party of any liabilities, claims or
misrepresentations, breaches or other matters covered by this Article X upon
discovery or receipt of notice thereof (other than such claims from the
Indemnified Party).

                10.6        Indemnity Threshold and Cap. 

(a)         The Sellers and the Shareholders shall not have any liability to any
Parent/Purchaser Indemnified Party with respect to Losses arising out of any of
the matters referred to in Section 10.1, except with respect to Claims based on
fraud committed by the Sellers, the Shareholders or the Company, until such time
as the amount of all such liability shall collectively exceed $150,000 (the
“Threshold”), whereupon the Losses exceeding the Threshold shall be payable by
the Sellers and the Shareholders.  Also, in no event shall the Sellers’ and the
Shareholders’ aggregate liability to any Indemnified Party under Section 10.1
exceed the aggregate Purchase Price plus the original principal amount of the
Receivables Note, except with respect to Claims based on (i) fraud committed by
any of the Sellers, the Shareholders or the Company or (i) the breach of any
representations and warranties in Section 3.2 (Capitalization),

39


--------------------------------------------------------------------------------


Section 3.3 (Stock Ownership by Sellers), Section 3.4 (Authorization;
Enforceability), Section 3.9 (Taxes), Section 3.17 (Employee Benefit Plans) and
Section 3.22 (Environmental).

(b)         The Parent and the Purchaser shall not have any liability to any
Seller/Shareholder Indemnified Party with respect to Losses arising out of any
of the matters referred to in Section 10.2, except with respect to Claims based
on fraud committed by the Parent or the Purchaser, until such time as the amount
of all such liability shall collectively exceed the Threshold, whereupon the
Losses exceeding the Threshold shall be payable by the Parent and the
Purchaser.  Also, in no event shall the Parent’s and the Purchaser’s combined
aggregate liability under Section 10.2 exceed the aggregate Purchase Price
(which, for greater certainty does not include the Receivables Note), less the
Cash Portion of the Purchase Price, except with respect to Claims based on (i)
fraud committed by the Parent or the Purchaser or (ii) the breach of any
representations and warranties in Section 4.8 (Taxes).

                10.7        Exclusive Remedy.  Other than rights to equitable
relief or claims for fraud to the extent available under applicable Law, each of
the Sellers, the Shareholders, the Parent and the Purchaser acknowledge and
agree that the sole and exclusive remedy for any Losses arising from Claims
described in Sections 10.1 and 10.2 shall be indemnification in accordance with
this Article X.

                10.8        Set-Off.   Notwithstanding any other provision of
this Agreement and without prejudice to and supplemental to any other rights or
remedies which the Parent or the Purchaser may have under this Agreement, the
Parent and the Purchaser may set-off against any amounts owing under the
Receivables Notes the amount of any Claims brought by the Parent or the
Purchaser pursuant to this Article X arising out of a breach of the
representatives and warranties in Section 3.21(d).

                10.9        Mitigation.            Prior to the resolution of
any Claim for indemnification under this Agreement, the Indemnified Party shall
utilize all commercially reasonable efforts, consistent with normal past
practices and policies and good commercial practice, to mitigate such Losses. 
All indemnification or reimbursement payments required pursuant to this
Agreement shall be made after all insurance benefits actually received by the
Indemnified Party.

ARTICLE XI

PROTECTION OF PERSONAL INFORMATION

                11.1        Requirement for Personal Information.  Each of the
parties acknowledges and confirms that the disclosure of Personal Information is
necessary for the purposes of determining if the parties shall proceed with the
transactions contemplated herein, and that the disclosure of Personal
Information relates solely to the carrying on of the Business, or the completion
of the transactions contemplated herein.

                11.2        Confidentiality Obligation.  Unless otherwise
required by Law, the Parent and the Purchaser shall at all times keep strictly
confidential all Disclosed Personal Information provided to them, and shall
instruct those employees, contractors, agents and advisors responsible for
storing, processing, organizing or analyzing such Disclosed Personal Information
to protect the confidentiality of that information in a manner consistent with
the obligations of the Parent and the Purchaser hereunder.  The Parent and the
Purchaser shall ensure that access to the Disclosed Personal Information shall
be restricted to those employees or service providers of the Parent or the
Purchaser who have a bona fide need to access that Disclosed Personal
Information.

40


--------------------------------------------------------------------------------


 

                11.3        Pre-Closing Use of Personal Information.  Prior to
Closing, the Parent and the Purchaser shall at all times collect, use and
disclose the Disclosed Personal Information only for those purposes that relate
to the transactions contemplated herein.

                11.4        Post-Closing Use of Disclosed Personal Information. 
The Parent and the Purchaser undertake, after Closing, to utilize the Disclosed
Personal Information only for those purposes for which the Disclosed Personal
Information was initially collected in accordance with Laws.

ARTICLE XII
GENERAL

                12.1        Amendments; Waivers.  This Agreement and any
schedule or exhibit attached hereto may be amended only by agreement in writing
of all parties.  No waiver of any provision nor consent to any exception to the
terms of this Agreement or any agreement contemplated hereby shall be effective
unless in writing and signed by the party to be bound and then only to the
specific purpose, extent and instance so provided.

                12.2        Schedules; Exhibits; Integration.  Each schedule and
exhibit delivered pursuant to the terms of this Agreement shall be in writing
and shall constitute a part of this Agreement, although schedules need not be
attached to each copy of this Agreement.  This Agreement, together with such
schedules and exhibits, constitutes the entire agreement among the parties
pertaining to the subject matter hereof and supersedes all prior agreements and
understandings of the parties in connection therewith.

                12.3        Governing Law.  This Agreement, the legal relations
between the parties and any Action, whether contractual or non-contractual,
instituted by any party with respect to matters arising under or growing out of
or in connection with or in respect of this Agreement, including but not limited
to the negotiation, execution, interpretation, coverage, scope, performance,
breach, termination, validity, or enforceability of this Agreement, shall be
governed by and construed in accordance with the laws of the State of Texas.


                12.4        NO ASSIGNMENT.  NEITHER THIS AGREEMENT NOR ANY
RIGHTS OR OBLIGATIONS UNDER IT ARE ASSIGNABLE WITHOUT THE EXPRESS WRITTEN
CONSENT OF THE SELLERS, THE SHAREHOLDERS, THE PARENT AND THE PURCHASER, EXCEPT
THAT THE PARENT OR THE PURCHASER MAY ASSIGN ITS RIGHTS HEREUNDER TO THE
PURCHASER OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OR CAPITAL STOCK OF THE
PARENT OR THE PURCHASER (BY MERGER OR OTHERWISE); PROVIDED THAT, UPON GIVING
NOTICE TO THE SELLERS AT ANY TIME ON OR PRIOR TO THE CLOSING DATE, THE PARENT OR
THE PURCHASER IS ENTITLED TO ASSIGN THIS AGREEMENT OR ANY OR ALL OF ITS RIGHTS
AND/OR OBLIGATIONS UNDER THIS AGREEMENT TO A WHOLLY-OWNED SUBSIDIARY, AND A
SELLER IS ENTITLED TO ASSIGN ITS STOCK TO THE SHAREHOLDER HOLDING ALL THE SHARES
OF SUCH SELLER (OR THE SPOUSE THEREOF) PRIOR TO CLOSING, SUBJECT TO THE
FOLLOWING CONDITIONS:

(a)           the assignee will become jointly and severally liable with the
assignor, as a principal and not as a surety, with respect to all of the
obligations of the assignor, including the representations, warranties,
covenants, indemnities and agreements of the assignor; and

(b)           the assignee must execute an agreement confirming the assignment
and the assumption by the assignee of all obligations of the assignor under this
Agreement, including the obligation to buy or sell the Stock, as applicable.

                12.5        Headings.  The descriptive headings of the Articles,
Sections and subsections of this Agreement are for convenience only and do not
constitute a part of this Agreement.

41


--------------------------------------------------------------------------------


 

                12.6        Counterparts.  This Agreement and any amendment
hereto or any other agreement (or document) delivered pursuant hereto may be
executed in one or more counterparts and by different parties in separate
counterparts.  All of such counterparts shall constitute one and the same
agreement (or other document) and shall become effective (unless otherwise
provided therein) when one or more counterparts have been signed by each party
and delivered to the other party.

                12.7        Publicity and Reports.  The Sellers, the
Shareholders, the Parent and the Purchaser shall coordinate all publicity
relating to the transactions contemplated by this Agreement and no party shall
issue any press release, publicity statement or other public notice relating to
this Agreement, or the transactions contemplated by this Agreement, without
obtaining the prior consent of all of the Sellers, the Shareholders, the Parent
and the Purchaser.

                12.8        Parties in Interest.  This Agreement shall be
binding upon and inure to the benefit of each party, and nothing in this
Agreement, express or implied, is intended to confer upon any other person any
rights or remedies of any nature whatsoever under or by reason of this
Agreement.  Nothing in this Agreement is intended to relieve or discharge the
obligation of any third person to any party to this Agreement.

                12.9        Notices.  Any notice or other communication
hereunder must be given in writing and (a) delivered in person, (b) transmitted
by facsimile or (c) mailed by certified mail, postage prepaid, return receipt
requested as follows:

(a)           If to the Parent or the Purchaser, addressed to:

Tradestar Services, Inc. or 1297181 Alberta Ltd.

Three Riverway, Suite 1500

Houston, Texas 77056

Attn.: Chief Executive Officer

Telephone: (713) 479-7000

Facsimile: (713) 975-6271

With a copy to:

(i)                                     Haynes and Boone, LLP

One Houston Center

1221 McKinney Street, Suite 2100

Houston, Texas 77010

Attn.:  Bryce D. Linsenmayer, Esq.

Telephone: (713) 547-2007

Facsimile: (713) 236-5540

(ii)           Stikeman Elliott LLP

4300 Bankers Hall

888-3rd Street SW

Calgary, AB T2P 5C5

Attn.: Stuart M. Olley, Esq.

Telephone: (403) 266-9057

Facsimile: (403) 266-9034

(b)           If to the Sellers or the Shareholders, addressed to:

42


--------------------------------------------------------------------------------


 

(i)            383210 Alberta Ltd. or Barry Ahearn

#2 Fieldstone Way

Sylvan Lake, AB  T4S 2L3

Attn.: Barry Ahearn

Telephone: (403) 318-2852

Facsimile: (403) 263-3374

(ii)           Dave Hunter Resources Inc. or Dave Hunter

53360 Range Road 220

Ardrossan, AB T8E 2BS

Attn.: Dave Hunter

Telephone: (403) 860-4331

Facsimile: (780) 922-0176

With a copy to:

Douglas Dunscombe, Esq.

Suite 900

800 6th Avenue S.W.

Calgary, AB T2P 3G3

Telephone: (403) 262-7221

Facsimile: (403) 269-8246

or to such other address or to such other person as either party shall have last
designated by such notice to the other party.  Each such notice or other
communication shall be effective (i) if given by facsimile, when transmitted to
the applicable number so specified in (or pursuant to) this Section 12.9 and an
appropriate answerback is received, (ii) if given by mail, five (5) days after
such communication is deposited in the mails by certified mail, return receipt
requested, with postage prepaid and addressed as aforesaid or (iii) if given by
any other means, when actually delivered at such address.

                12.10      Remedies; Waiver.  Subject to Section 10.7, to the
extent permitted by Law, all rights and remedies existing under this Agreement
are cumulative to and not exclusive of, any rights or remedies otherwise
available under applicable Law.  No failure on the part of any party to exercise
or delay in exercising any right hereunder shall be deemed a waiver thereof, nor
shall any single or partial exercise preclude any further or other exercise of
such or any other right.

                12.11      Attorney’s Fees.  In the event of any Action by any
party to enforce against another party a right or claim, the prevailing party
shall be entitled to reasonable attorney’s fees, costs and expenses incurred in
such Action (on a solicitor and client basis).  Attorney’s fees incurred in
enforcing any judgment in respect of this Agreement are recoverable as a
separate item.

                12.12      Severability.  If any provision of this Agreement is
determined to be invalid, illegal or unenforceable by any Governmental Entity,
the remaining provisions of this Agreement to the extent permitted by Law shall
remain in full force and effect; provided that the essential terms and
conditions of this Agreement for all parties remain valid, binding and
enforceable.  In event of any such determination, the parties agree to negotiate
in good faith to modify this Agreement to fulfill as closely as possible the
original intents and purposes hereof.  To the extent permitted by Law, the
parties hereby to the same extent waive any provision of Law that renders any
provision hereof prohibited or unenforceable in any respect.

43


--------------------------------------------------------------------------------


 

                12.13      Entire Agreement.  This Agreement constitutes and
includes that entire agreement of the parties with reference to the subject
matter hereof and supersedes all prior agreements and understandings relating to
the subject matter hereof.  No promise or representation of any kind has been
made to any of the parties to this Agreement by any other party or parties to
this Agreement or anyone acting for any of such parties, except as is expressly
stated in this Agreement.

                12.14      Time is of the Essence.  Time is of the essence in
interpreting and enforcing this Agreement.

                12.15      Arbitration.  Any controversy or claim arising out of
or relating to this Agreement, or the breach thereof, shall be resolved by
binding arbitration administered by the American Arbitration Association under
its Commercial Arbitration Rules in effect on the date of this Agreement (herein
the “AAA Rules”), and judgment on the award rendered by the arbitrator may be
entered in any court having jurisdiction thereof.  The arbitrator shall be
selected pursuant to the AAA Rules and shall be a neutral and impartial lawyer
with excellent academic and professional credentials (i) who is or has been
practicing law for at least fifteen (15) years, specializing in general
commercial litigation or general corporate and commercial matters and (ii) who
has both training and experience as an arbitrator and is generally available to
serve as an arbitrator.  The arbitration shall be governed by the arbitration
law of the Federal Arbitration Act and shall be held in Houston, Texas.

12.16      Expenses.  Except as otherwise expressly provided in this Agreement,
each party to this Agreement will bear its respective expenses incurred in
connection with the preparation, execution, and performance of this Agreement
and the transactions contemplated herein, including all fees and expenses of
agents, representatives, counsel, and accountants.  The Sellers and the
Shareholders will cause the Company not to incur any out-of-pocket expenses in
connection with this Agreement, except for the payment of Cdn $200,000 to Decca
Engineering in accordance with the DE Purchase Agreement.  In the event of
termination of this Agreement, the obligation of each party to pay its own
expenses will be subject to any rights of such party arising from a breach of
this Agreement by another party.  The parties hereto agree that in the event the
Closing occurs on a date after March 2, 2007, an additional aggregate payment of
Cdn $5,000 shall be made by the Parent to the Sellers in order to compensate the
Sellers for additional legal fees incurred in connection with  the transaction.

                12.17      Further Assurances.  From time-to-time after the
Closing Date, each party hereto shall at the request of any other party execute
and deliver such conveyances, transfers and other assurances as may be
reasonably required to effectively transfer the Stock to the Purchaser and to
carry out the intent of this Agreement.

                12.18      Confidentiality.  Between the date of this Agreement
and the Closing Date, the Parent,  Purchaser, the Sellers and the Shareholders
will maintain in confidence, and will cause the directors, officers, employees,
agents, and advisors of the Parent, the Purchaser, the Sellers and the
Shareholders to maintain in confidence, any written, oral, or other information
obtained in confidence from another party in connection with this Agreement or
the transactions contemplated herein, unless (a) such information is already
known to such party or to others not bound by a duty of confidentiality or such
information becomes publicly available through no fault of such party, (b) the
use of such information is necessary or appropriate in making any filing or
obtaining any consent or approval required for the consummation of the
transactions contemplated herein, or (c) the furnishing or use of such
information is required by legal proceedings.

[Remainder of Page Left Intentionally Blank]

44


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the day and year first written above and effective as of the date first written
above.

PARENT:

 

 

 

TRADESTAR SERVICES, INC.

 

 

 

 

 

By:

/s/ D. Hughes Watler Jr.

 

 

D. Hughes Watler Jr.

 

 

Chief Financial Officer

 

 

 

PURCHASER:

 

 

 

1297181 ALBERTA LTD.

 

 

 

 

 

By:

/s/ D. Hughes Watler Jr.

 

 

D. Hughes Watler Jr.

 

 

Chief Financial Officer

 

 

 

SELLERS:

 

 

 

383210 ALBERTA LTD.

 

 

 

 

 

By:

/s/ Barry Ahearn

 

 

Barry Ahearn

 

 

President

 

 

 

DAVE HUNTER RESOURCES INC.

 

 

 

By:

/s/ Dave Hunter

 

 

Dave Hunter

 

 

President

 

 

 

 

 

SHAREHOLDERS:

 

 

 

/s/ Barry Ahearn

 

BARRY AHEARN

 

 

 

/s/ Dave Hunter

 

DAVE HUNTER

 


--------------------------------------------------------------------------------